Exhibit 10.8

EXECUTION COPY

Asbury Automotive Group, Inc.

7.625% Senior Subordinated Notes due 2017

Unconditionally Guaranteed as to the
Payment of Principal, Premium,
if any, and Interest by the
Subsidiary Guarantors

Exchange and Registration Rights Agreement

March 26, 2007

Goldman, Sachs & Co.,
Deutsche Bank Securities Inc.
  As representatives of the several Purchasers
  named in Schedule I to the Purchase Agreement
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004

Ladies and Gentlemen:

Asbury Automotive Group, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to the Purchasers (as defined herein) upon the terms set forth
in the Purchase Agreement (as defined herein) its 7.625% Senior Subordinated
Notes due 2017, which are unconditionally guaranteed by the Subsidiary
Guarantors.  As an inducement to the Purchasers to enter into the Purchase
Agreement and in satisfaction of a condition to the obligations of the
Purchasers thereunder, the Company and the Subsidiary Guarantors, jointly and
severally, agree with the Purchasers for the benefit of holders (as defined
herein) from time to time of the Registrable Securities (as defined herein) as
follows:


1.       CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS EXCHANGE AND REGISTRATION
RIGHTS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING RESPECTIVE
MEANINGS:

“Agreement” means this Exchange and Registration Rights Agreement.

“Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

“Closing Date” shall mean the date on which the Securities are initially issued.


--------------------------------------------------------------------------------


“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

“Effective Time,” in the case of (i) an Exchange Registration, shall mean the
time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective (or, if
previously effective, designated).

“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(ii) or 3(d)(iii) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, as the same shall be amended from time to time.

“Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof.

“Exchange Registration” shall have the meaning assigned thereto in Section 3(c)
hereof.

“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a) hereof.

“Exchange Securities” shall have the meaning assigned thereto in Section 2(a)
hereof.

The term “holder” shall mean each of the Purchasers and other persons who
acquire Registrable Securities from time to time (including any successors or
assigns), in each case for so long as such person owns any Registrable
Securities.

“Indenture” shall mean the Indenture, dated as of March 26, 2007 among the
Company, the Subsidiary Guarantors and The Bank of New York, as Trustee, as the
same shall be amended from time to time.

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit A hereto.

The term “person” shall mean a corporation, association, partnership,
organization, business, individual, government or political subdivision thereof
or governmental agency.

“Purchase Agreement” shall mean the Purchase Agreement, dated March 12, 2007,
among the Purchasers, the Subsidiary Guarantors and the Company relating to the
Securities.

“Purchasers” shall mean the Purchasers named in Schedule I to the Purchase
Agreement.

“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security when (i) in the circumstances
contemplated by Section 2(a) hereof, the Security has been exchanged for an
Exchange Security in an Exchange Offer as contemplated in Section 2(a) hereof
(provided that any Exchange Security that, pursuant to the last two sentences of
Section 2(a), is included in a prospectus for use in

2


--------------------------------------------------------------------------------


connection with resales by broker-dealers shall be deemed to be a Registrable
Security with respect to Sections 5, 6 and 9 until resale of such Registrable
Security has been effected within the 180-day period referred to in Section
2(a)); (ii) in the circumstances contemplated by Section 2(b) hereof, a Shelf
Registration Statement registering such Security under the Securities Act has
been declared or becomes effective (or, if previously effective, designated) and
such Security has been sold or otherwise transferred by the holder thereof
pursuant to and in a manner contemplated by such effective Shelf Registration
Statement; (iii) such Security is sold pursuant to Rule 144 under circumstances
in which any legend borne by such Security relating to restrictions on
transferability thereof, under the Securities Act or otherwise, is removed by
the Company or pursuant to the Indenture; (iv) such Security is eligible to be
sold pursuant to paragraph (k) of Rule 144; or (v) such Security shall cease to
be outstanding.

“Registration Default” shall have the meaning assigned thereto in Section 2(c)
hereof.

“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.

“Resale Period” shall have the meaning assigned thereto in Section 2(a) hereof.

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Company
within the meaning of Rule 405, (ii) a holder who acquires Exchange Securities
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Securities and (iv) a holder that
is a broker-dealer, but only with respect to Exchange Securities received by
such broker-dealer pursuant to an Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Company.

“Rule 144,” “Rule 405,” “Rule 415” and “Rule 430B” shall mean, in each case,
such rule promulgated under the Securities Act (or any successor provision), as
the same shall be amended from time to time.

“Securities” shall mean, collectively, the 7.625% Senior Subordinated Notes due
2017 of the Company to be issued and sold to the Purchasers, and securities
issued in exchange therefor or in lieu thereof pursuant to the Indenture. Each
Security is entitled to the benefit of each guarantee provided for in the
Indenture (the “Subsidiary Guarantees”) and, unless the context otherwise
requires, any reference herein to a “Security,” an “Exchange Security” or a
“Registrable Security” shall include a reference to the related Subsidiary
Guarantees.

“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, as the same shall be amended from time to time.

“Shelf Registration” shall have the meaning assigned thereto in Section 2(b)
hereof.

“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b) hereof.

“Special Interest” shall have the meaning assigned thereto in Section 2(c)
hereof.

“Subsidiary Guarantors” shall have the meaning assigned thereto in the
Indenture.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be

3


--------------------------------------------------------------------------------


amended from time to time.

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Exchange and
Registration Rights Agreement, and the words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Exchange and Registration Rights
Agreement as a whole and not to any particular Section or other subdivision.


2.       REGISTRATION UNDER THE SECURITIES ACT.


(A)  EXCEPT AS SET FORTH IN SECTION 2(B) BELOW, THE COMPANY AGREES TO FILE UNDER
THE SECURITIES ACT, AS SOON AS PRACTICABLE, BUT NO LATER THAN 90 DAYS AFTER THE
CLOSING DATE, A REGISTRATION STATEMENT RELATING TO AN OFFER TO EXCHANGE (SUCH
REGISTRATION STATEMENT, THE “EXCHANGE REGISTRATION STATEMENT”, AND SUCH OFFER,
THE “EXCHANGE OFFER”) ANY AND ALL OF THE SECURITIES FOR A LIKE AGGREGATE
PRINCIPAL AMOUNT OF DEBT SECURITIES ISSUED BY THE COMPANY AND GUARANTEED BY THE
SUBSIDIARY GUARANTORS, WHICH DEBT SECURITIES AND GUARANTEES ARE SUBSTANTIALLY
IDENTICAL TO THE SECURITIES AND THE RELATED SUBSIDIARY GUARANTEES, RESPECTIVELY
(AND ARE ENTITLED TO THE BENEFITS OF A TRUST INDENTURE WHICH IS SUBSTANTIALLY
IDENTICAL TO THE INDENTURE OR IS THE INDENTURE AND WHICH HAS BEEN QUALIFIED
UNDER THE TRUST INDENTURE ACT), EXCEPT THAT THEY HAVE BEEN REGISTERED PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND DO NOT
CONTAIN PROVISIONS FOR THE ADDITIONAL INTEREST CONTEMPLATED IN SECTION 2(C)
BELOW (SUCH NEW DEBT SECURITIES HEREINAFTER CALLED “EXCHANGE SECURITIES”).  THE
COMPANY AND THE SUBSIDIARY GUARANTORS AGREE TO USE THEIR REASONABLE BEST EFFORTS
TO CAUSE THE EXCHANGE REGISTRATION STATEMENT TO BECOME EFFECTIVE UNDER THE
SECURITIES ACT AS SOON AS PRACTICABLE, BUT NO LATER THAN 180 DAYS AFTER THE
CLOSING DATE. THE EXCHANGE OFFER WILL BE REGISTERED UNDER THE SECURITIES ACT ON
THE APPROPRIATE FORM AND WILL COMPLY WITH ALL APPLICABLE TENDER OFFER RULES AND
REGULATIONS UNDER THE EXCHANGE ACT.  THE COMPANY AND THE SUBSIDIARY GUARANTORS
FURTHER AGREE TO USE THEIR REASONABLE BEST EFFORTS TO (I) COMMENCE AND COMPLETE
THE EXCHANGE OFFER ON OR PRIOR TO 30 BUSINESS DAYS, OR LONGER, IF REQUIRED BY
THE FEDERAL SECURITIES LAWS, AFTER SUCH REGISTRATION STATEMENT HAS BECOME
EFFECTIVE, (II) HOLD THE EXCHANGE OFFER OPEN FOR AT LEAST 30 DAYS AND (III)
EXCHANGE EXCHANGE SECURITIES FOR ALL REGISTRABLE SECURITIES THAT HAVE BEEN
PROPERLY TENDERED AND NOT WITHDRAWN ON OR PRIOR TO THE EXPIRATION OF THE
EXCHANGE OFFER. THE EXCHANGE OFFER WILL BE DEEMED TO HAVE BEEN “COMPLETED” ONLY
IF THE DEBT SECURITIES AND RELATED GUARANTEES RECEIVED BY HOLDERS OTHER THAN
RESTRICTED HOLDERS IN THE EXCHANGE OFFER FOR REGISTRABLE SECURITIES ARE, UPON
RECEIPT, TRANSFERABLE BY EACH SUCH HOLDER WITHOUT FURTHER COMPLIANCE WITH
SECTION 5 OF THE SECURITIES ACT (EXCEPT FOR THE REQUIREMENT TO DELIVER A
PROSPECTUS INCLUDED IN THE EXCHANGE REGISTRATION STATEMENT APPLICABLE TO RESALES
BY BROKER-DEALERS OF EXCHANGE SECURITIES RECEIVED BY SUCH BROKER-DEALER PURSUANT
TO AN EXCHANGE OFFER IN EXCHANGE FOR REGISTRABLE SECURITIES OTHER THAN THOSE
ACQUIRED BY THE BROKER-DEALER DIRECTLY FROM THE COMPANY) AND WITHOUT MATERIAL
RESTRICTIONS UNDER THE BLUE SKY OR SECURITIES LAWS OF A SUBSTANTIAL MAJORITY OF
THE STATES OF THE UNITED STATES OF AMERICA. THE EXCHANGE OFFER SHALL BE DEEMED
TO HAVE BEEN COMPLETED UPON THE EARLIER TO OCCUR OF (I) THE COMPANY HAVING
EXCHANGED THE EXCHANGE SECURITIES FOR ALL OUTSTANDING REGISTRABLE SECURITIES
PURSUANT TO THE EXCHANGE OFFER AND (II) THE COMPANY HAVING EXCHANGED, PURSUANT
TO THE EXCHANGE OFFER, EXCHANGE SECURITIES FOR ALL REGISTRABLE SECURITIES THAT
HAVE BEEN PROPERLY TENDERED AND NOT WITHDRAWN BEFORE THE EXPIRATION OF THE
EXCHANGE OFFER, WHICH SHALL BE ON A DATE THAT IS AT LEAST 30 DAYS FOLLOWING THE
COMMENCEMENT OF THE EXCHANGE OFFER. THE COMPANY AGREES (X) TO INCLUDE IN THE
EXCHANGE REGISTRATION STATEMENT A PROSPECTUS FOR USE IN ANY RESALES BY ANY
HOLDER OF EXCHANGE SECURITIES THAT IS A BROKER-DEALER (WHERE SUCH EXCHANGE
SECURITY WAS RECEIVED BY A BROKER-DEALER IN AN EXCHANGE OFFER IN EXCHANGE FOR A
REGISTRABLE SECURITY THAT WAS ACQUIRED BY SUCH BROKER-DEALER FOR ITS OWN ACCOUNT
AS A RESULT OF MARKET-MAKING OR OTHER

4


--------------------------------------------------------------------------------



TRADING ACTIVITIES, SO LONG AS SUCH REGISTRABLE SECURITY WAS NOT ACQUIRED
DIRECTLY FROM THE COMPANY OR AN AFFILIATE OF THE COMPANY) AND (Y) TO KEEP SUCH
EXCHANGE REGISTRATION STATEMENT EFFECTIVE FOR A PERIOD (THE “RESALE PERIOD”)
BEGINNING WHEN EXCHANGE SECURITIES ARE FIRST ISSUED IN THE EXCHANGE OFFER AND
ENDING UPON THE EARLIER OF THE EXPIRATION OF THE 180TH DAY AFTER THE EXCHANGE
OFFER HAS BEEN COMPLETED OR SUCH TIME AS SUCH BROKER-DEALERS NO LONGER OWN ANY
REGISTRABLE SECURITIES.  WITH RESPECT TO SUCH EXCHANGE REGISTRATION STATEMENT,
SUCH HOLDERS SHALL HAVE THE BENEFIT OF THE RIGHTS OF INDEMNIFICATION AND
CONTRIBUTION SET FORTH IN SECTIONS 6(A), (C), (D) AND (E) HEREOF.


(B)           IF (I) THE COMPANY AND THE SUBSIDIARY GUARANTORS ARE NOT (A)
REQUIRED TO FILE THE EXCHANGE REGISTRATION STATEMENT; OR (B) PERMITTED TO
CONSUMMATE THE EXCHANGE OFFER, BECAUSE THE EXCHANGE OFFER IS NOT PERMITTED BY
APPLICABLE LAW OR COMMISSION POLICY, (II) ANY HOLDER OF REGISTRABLE SECURITIES
NOTIFIES THE COMPANY IN WRITING PRIOR TO THE 20TH DAY FOLLOWING THE CONSUMMATION
OF THE EXCHANGE OFFER THAT (X) IT IS PROHIBITED BY APPLICABLE LAW OR COMMISSION
POLICY FROM PARTICIPATING IN THE EXCHANGE OFFER, OR (Y) THAT IT MAY NOT RESELL
THE EXCHANGE NOTES ACQUIRED BY IT IN THE EXCHANGE OFFER TO THE PUBLIC WITHOUT
DELIVERING A PROSPECTUS AND THE PROSPECTUS CONTAINED IN THE EXCHANGE OFFER
REGISTRATION STATEMENT IS NOT APPROPRIATE OR AVAILABLE FOR SUCH RESALES; OR (Z)
THAT IT IS A BROKER-DEALER AND OWNS SECURITIES ACQUIRED DIRECTLY FROM THE
COMPANY OR AN AFFILIATE OF THE COMPANY, OR (III) THE EXCHANGE OFFER HAS NOT BEEN
COMPLETED WITHIN 225 DAYS FOLLOWING THE CLOSING DATE, THE COMPANY AND THE
SUBSIDIARY GUARANTORS WILL USE THEIR REASONABLE BEST EFFORTS TO FILE OR
DESIGNATE UNDER THE SECURITIES ACT AS SOON AS PRACTICABLE, BUT NO LATER THAN ON
OR PRIOR TO 60 DAYS AFTER THE TIME SUCH OBLIGATION TO FILE ARISES, A “SHELF”
REGISTRATION STATEMENT PROVIDING FOR THE REGISTRATION OF, AND THE SALE ON A
CONTINUOUS OR DELAYED BASIS BY THE HOLDERS OF, ALL OF THE REGISTRABLE SECURITIES
AFFECTED THEREBY, PURSUANT TO RULE 415, RULE 430B OR ANY SIMILAR RULE THAT MAY
BE ADOPTED BY THE COMMISSION (SUCH FILING, THE “SHELF REGISTRATION” AND SUCH
REGISTRATION STATEMENT, THE “SHELF REGISTRATION STATEMENT”).  THE COMPANY AND
THE SUBSIDIARY GUARANTORS, JOINTLY AND SEVERALLY, AGREE TO USE THEIR REASONABLE
BEST EFFORTS (X) TO CAUSE THE SHELF REGISTRATION STATEMENT TO BECOME OR BE
DECLARED EFFECTIVE (OR, IF PREVIOUSLY EFFECTIVE, DESIGNATED) NO LATER THAN 120
DAYS AFTER SUCH OBLIGATION ARISES AND TO KEEP SUCH SHELF REGISTRATION STATEMENT
CONTINUOUSLY EFFECTIVE FOR A PERIOD ENDING ON THE EARLIER OF THE SECOND
ANNIVERSARY OF THE EFFECTIVE TIME OR SUCH TIME AS THERE ARE NO LONGER ANY
REGISTRABLE SECURITIES OUTSTANDING, PROVIDED, HOWEVER, THAT NO HOLDER SHALL BE
ENTITLED TO BE NAMED AS A SELLING SECURITYHOLDER IN THE SHELF REGISTRATION
STATEMENT OR TO USE THE PROSPECTUS FORMING A PART THEREOF FOR RESALES OF
REGISTRABLE SECURITIES UNLESS SUCH HOLDER IS AN ELECTING HOLDER WHO AGREES TO BE
BOUND BY ALL OF THE PROVISIONS OF THIS AGREEMENT APPLICABLE TO SUCH HOLDER, AND
(Y) AFTER THE EFFECTIVE TIME OF THE SHELF REGISTRATION STATEMENT, PROMPTLY UPON
THE REQUEST OF ANY HOLDER OF REGISTRABLE SECURITIES THAT IS NOT THEN AN ELECTING
HOLDER, TO TAKE ANY ACTION REASONABLY NECESSARY TO ENABLE SUCH HOLDER TO USE THE
PROSPECTUS FORMING A PART THEREOF FOR RESALES OF REGISTRABLE SECURITIES,
INCLUDING, WITHOUT LIMITATION, ANY ACTION NECESSARY TO IDENTIFY SUCH HOLDER AS A
SELLING SECURITYHOLDER IN THE SHELF REGISTRATION STATEMENT, PROVIDED, HOWEVER,
THAT NOTHING IN THIS CLAUSE (Y) SHALL RELIEVE ANY SUCH HOLDER OF THE OBLIGATION
TO RETURN A COMPLETED AND SIGNED NOTICE AND QUESTIONNAIRE TO THE COMPANY IN
ACCORDANCE WITH SECTION 3(D)(III) HEREOF.  THE COMPANY AND THE SUBSIDIARY
GUARANTORS FURTHER AGREE TO SUPPLEMENT OR MAKE AMENDMENTS TO THE SHELF
REGISTRATION STATEMENT, AS AND WHEN REQUIRED BY THE RULES, REGULATIONS OR
INSTRUCTIONS APPLICABLE TO THE REGISTRATION FORM USED BY THE COMPANY AND THE
SUBSIDIARY GUARANTORS FOR SUCH SHELF REGISTRATION STATEMENT OR BY THE SECURITIES
ACT OR RULES AND REGULATIONS THEREUNDER FOR SHELF REGISTRATION, AND THE COMPANY
SHALL FURNISH TO EACH ELECTING HOLDER COPIES OF ANY SUCH SUPPLEMENT OR AMENDMENT
PRIOR TO ITS BEING USED OR PROMPTLY FOLLOWING ITS FILING WITH THE COMMISSION.


(C)           IN THE EVENT THAT (I) THE COMPANY AND THE SUBSIDIARY GUARANTORS
HAVE NOT FILED OR

5


--------------------------------------------------------------------------------



DESIGNATED, AS APPLICABLE, THE EXCHANGE REGISTRATION STATEMENT OR SHELF
REGISTRATION STATEMENT ON OR BEFORE THE DATE ON WHICH SUCH REGISTRATION
STATEMENT IS REQUIRED TO BE FILED OR DESIGNATED PURSUANT TO SECTION 2(A) OR
2(B), RESPECTIVELY, OR (II) SUCH EXCHANGE REGISTRATION STATEMENT OR SHELF
REGISTRATION STATEMENT HAS NOT BECOME EFFECTIVE OR BEEN DECLARED EFFECTIVE (OR,
IF PREVIOUSLY EFFECTIVE, DESIGNATED) BY THE COMMISSION ON OR BEFORE THE DATE ON
WHICH SUCH REGISTRATION STATEMENT IS REQUIRED TO BECOME OR BE DECLARED EFFECTIVE
(OR, IF PREVIOUSLY EFFECTIVE, DESIGNATED) PURSUANT TO SECTION 2(A) OR 2(B),
RESPECTIVELY, OR (III) THE EXCHANGE OFFER HAS NOT BEEN COMPLETED WITHIN 30
BUSINESS DAYS AFTER THE INITIAL EFFECTIVE DATE OF THE EXCHANGE REGISTRATION
STATEMENT RELATING TO THE EXCHANGE OFFER (IF THE EXCHANGE OFFER IS THEN REQUIRED
TO BE MADE) OR (IV) ANY EXCHANGE REGISTRATION STATEMENT OR SHELF REGISTRATION
STATEMENT REQUIRED BY SECTION 2(A) OR 2(B) HEREOF IS FILED AND DECLARED
EFFECTIVE (OR, IF PREVIOUSLY EFFECTIVE, DESIGNATED) BUT SHALL THEREAFTER, PRIOR
TO THE TIME SUCH EXCHANGE REGISTRATION STATEMENT OR SHELF REGISTRATION STATEMENT
IS NO LONGER REQUIRED TO BE EFFECTIVE PURSUANT TO SECTION 2(A) OR 2(B) EITHER BE
WITHDRAWN BY THE COMPANY OR THE SUBSIDIARY GUARANTORS OR SHALL BECOME SUBJECT TO
AN EFFECTIVE STOP ORDER ISSUED PURSUANT TO SECTION 8(D) OF THE SECURITIES ACT
SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT (EXCEPT AS
SPECIFICALLY PERMITTED HEREIN) WITHOUT BEING SUCCEEDED IMMEDIATELY BY AN
ADDITIONAL REGISTRATION STATEMENT FILED AND DECLARED EFFECTIVE OR DESIGNATED
(EACH SUCH EVENT REFERRED TO IN CLAUSES (I) THROUGH (IV), A “REGISTRATION
DEFAULT” AND EACH PERIOD DURING WHICH A REGISTRATION DEFAULT HAS OCCURRED AND IS
CONTINUING, A “REGISTRATION DEFAULT PERIOD”), THEN, AS LIQUIDATED DAMAGES FOR
SUCH REGISTRATION DEFAULT, SUBJECT TO THE PROVISIONS OF SECTION 9(B), SPECIAL
INTEREST (“SPECIAL INTEREST”), IN ADDITION TO THE BASE INTEREST, SHALL ACCRUE,
WITH RESPECT TO THE FIRST 90-DAY PERIOD IMMEDIATELY FOLLOWING THE OCCURRENCE OF
THE FIRST REGISTRATION DEFAULT, IN AN AMOUNT EQUAL TO $.05 PER WEEK PER $1,000
PRINCIPAL AMOUNT OF SECURITIES HELD BY THE HOLDERS.  THE AMOUNT OF SPECIAL
INTEREST WILL INCREASE BY AN ADDITIONAL $.05 PER WEEK PER $1,000 PRINCIPAL
AMOUNT OF SECURITIES WITH RESPECT TO EACH SUBSEQUENT 90-DAY PERIOD UNTIL ALL
REGISTRATION DEFAULTS HAVE BEEN CURED, UP TO A MAXIMUM AMOUNT OF SPECIAL
INTEREST FOR ALL REGISTRATION DEFAULTS OF $.50 PER WEEK PER $1,000 PRINCIPAL
AMOUNT OF SECURITIES.  FOLLOWING THE CURE OF ALL REGISTRATION DEFAULTS, THE
ACCRUAL OF SPECIAL INTEREST WILL CEASE.  ALL ACCRUED SPECIAL INTEREST THROUGH
EACH RECORD DATE WITH RESPECT TO THE SUCCEEDING INTEREST PAYMENT DATE WILL BE
PAID BY THE COMPANY AND THE GUARANTORS ON EACH INTEREST PAYMENT DATE (AS DEFINED
IN THE INDENTURE) TO THE GLOBAL NOTE HOLDER (AS DEFINED IN THE INDENTURE) BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS OR BY FEDERAL FUNDS CHECK AND TO
HOLDERS OF CERTIFICATED NOTES (AS DEFINED IN THE INDENTURE) BY WIRE TRANSFER TO
THE ACCOUNTS SPECIFIED BY THEM OR BY MAILING CHECKS TO THEIR REGISTERED
ADDRESSES IF NO SUCH ACCOUNTS HAVE BEEN SPECIFIED.


(D)           THE COMPANY SHALL TAKE, AND SHALL CAUSE THE SUBSIDIARY GUARANTORS
TO TAKE, ALL ACTIONS NECESSARY OR ADVISABLE TO BE TAKEN BY IT TO ENSURE THAT THE
TRANSACTIONS CONTEMPLATED HEREIN ARE EFFECTED AS SO CONTEMPLATED, INCLUDING ALL
ACTIONS NECESSARY OR DESIRABLE TO REGISTER THE SUBSIDIARY GUARANTEES UNDER THE
REGISTRATION STATEMENT CONTEMPLATED IN SECTION 2(A) OR 2(B) HEREOF, AS
APPLICABLE.


(E)           ANY REFERENCE HEREIN TO A REGISTRATION STATEMENT AS OF ANY TIME
SHALL BE DEEMED TO INCLUDE ANY DOCUMENT INCORPORATED, OR DEEMED TO BE
INCORPORATED, THEREIN BY REFERENCE AS OF SUCH TIME AND ANY REFERENCE HEREIN TO
ANY POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT AS OF ANY TIME SHALL BE
DEEMED TO INCLUDE ANY DOCUMENT INCORPORATED, OR DEEMED TO BE INCORPORATED,
THEREIN BY REFERENCE AS OF SUCH TIME.


3.       REGISTRATION PROCEDURES.  IF THE COMPANY AND THE SUBSIDIARY GUARANTORS
FILE OR DESIGNATE, AS THE CASE MAY BE, A REGISTRATION STATEMENT PURSUANT TO
SECTION 2(A) OR SECTION 2(B), THE FOLLOWING PROVISIONS SHALL APPLY:

6


--------------------------------------------------------------------------------



(A)           AT OR BEFORE THE EFFECTIVE TIME OF THE EXCHANGE OFFER OR THE SHELF
REGISTRATION, AS THE CASE MAY BE, THE COMPANY SHALL QUALIFY THE INDENTURE UNDER
THE TRUST INDENTURE ACT OF 1939.


(B)           IN THE EVENT THAT SUCH QUALIFICATION WOULD REQUIRE THE APPOINTMENT
OF A NEW TRUSTEE UNDER THE INDENTURE, THE COMPANY SHALL APPOINT A NEW TRUSTEE
THEREUNDER PURSUANT TO THE APPLICABLE PROVISIONS OF THE INDENTURE.


(C)           IN CONNECTION WITH THE OBLIGATIONS OF THE COMPANY AND THE
SUBSIDIARY GUARANTORS WITH RESPECT TO THE REGISTRATION OF EXCHANGE SECURITIES AS
CONTEMPLATED BY SECTION 2(A) (THE “EXCHANGE REGISTRATION”), IF APPLICABLE, THE
COMPANY SHALL, AS SOON AS PRACTICABLE (OR AS OTHERWISE SPECIFIED):


(I)            PREPARE AND FILE WITH THE COMMISSION, NO LATER THAN 120 DAYS
AFTER THE CLOSING DATE, AN EXCHANGE REGISTRATION STATEMENT ON ANY FORM WHICH MAY
BE UTILIZED BY THE COMPANY AND WHICH SHALL PERMIT THE EXCHANGE OFFER AND RESALES
OF EXCHANGE SECURITIES BY BROKER-DEALERS DURING THE RESALE PERIOD TO BE EFFECTED
AS CONTEMPLATED BY SECTION 2(A), AND USE ITS REASONABLE BEST EFFORTS TO CAUSE
SUCH EXCHANGE REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE
THEREAFTER, BUT NO LATER THAN 180 DAYS AFTER THE CLOSING DATE;


(II)           AS SOON AS PRACTICABLE PREPARE AND FILE WITH THE COMMISSION SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH EXCHANGE REGISTRATION STATEMENT AND THE
PROSPECTUS INCLUDED THEREIN AS MAY BE NECESSARY TO EFFECT AND MAINTAIN THE
EFFECTIVENESS OF SUCH EXCHANGE REGISTRATION STATEMENT FOR THE PERIODS AND
PURPOSES CONTEMPLATED IN SECTION 2(A) HEREOF AND AS MAY BE REQUIRED BY THE
APPLICABLE RULES AND REGULATIONS OF THE COMMISSION AND THE INSTRUCTIONS
APPLICABLE TO THE FORM OF SUCH EXCHANGE REGISTRATION STATEMENT, AND PROMPTLY
PROVIDE EACH BROKER-DEALER HOLDING EXCHANGE SECURITIES WITH SUCH NUMBER OF
COPIES OF THE PROSPECTUS INCLUDED THEREIN (AS THEN AMENDED OR SUPPLEMENTED), IN
CONFORMITY IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT
AND THE TRUST INDENTURE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION
THEREUNDER, AS SUCH BROKER-DEALER REASONABLY MAY REQUEST, IN A TIMELY MANNER,
PRIOR TO THE EXPIRATION OF THE RESALE PERIOD, FOR USE IN CONNECTION WITH RESALES
OF EXCHANGE SECURITIES;


(III)          PROMPTLY NOTIFY EACH BROKER-DEALER THAT HAS REQUESTED OR RECEIVED
COPIES OF THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AND CONFIRM
SUCH ADVICE IN WRITING, (A) WHEN SUCH EXCHANGE REGISTRATION STATEMENT OR THE
PROSPECTUS INCLUDED THEREIN OR ANY PROSPECTUS AMENDMENT OR SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND, WITH RESPECT TO SUCH EXCHANGE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME
EFFECTIVE, (B) OF ANY COMMENTS BY THE COMMISSION AND BY THE BLUE SKY OR
SECURITIES COMMISSIONER OR REGULATOR OF ANY STATE WITH RESPECT THERETO OR ANY
REQUEST BY THE COMMISSION FOR AMENDMENTS OR SUPPLEMENTS TO SUCH EXCHANGE
REGISTRATION STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION, (C) AFTER
RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE ISSUANCE BY THE
COMMISSION OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF SUCH EXCHANGE
REGISTRATION STATEMENT OR THE INITIATION OR THREATENING OF ANY PROCEEDINGS FOR
THAT PURPOSE, (D) IF AT ANY TIME THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY CONTEMPLATED BY SECTION 5 CEASE TO BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS, (E) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO
THE SUSPENSION OF THE QUALIFICATION OF THE EXCHANGE SECURITIES FOR SALE IN ANY
JURISDICTION OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE, OR (F) AT ANY TIME DURING THE RESALE

7


--------------------------------------------------------------------------------



PERIOD WHEN A PROSPECTUS IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT,
THAT SUCH EXCHANGE REGISTRATION STATEMENT, PROSPECTUS, PROSPECTUS AMENDMENT OR
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT DOES NOT CONFORM IN ALL MATERIAL RESPECTS
TO THE APPLICABLE REQUIREMENTS OF THE SECURITIES ACT AND THE TRUST INDENTURE ACT
AND THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER OR CONTAINS AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES THEN EXISTING;


(IV)          IN THE EVENT THAT THE COMPANY WOULD BE REQUIRED, PURSUANT TO
SECTION 3(E)(III)(F) ABOVE, TO NOTIFY ANY BROKER-DEALERS HOLDING EXCHANGE
SECURITIES, WITHOUT UNDUE DELAY PREPARE AND FURNISH TO EACH SUCH HOLDER A
REASONABLE NUMBER OF COPIES OF A PROSPECTUS SUPPLEMENTED OR AMENDED SO THAT, AS
THEREAFTER DELIVERED TO PURCHASERS OF SUCH EXCHANGE SECURITIES DURING THE RESALE
PERIOD, SUCH PROSPECTUS SHALL CONFORM IN ALL MATERIAL RESPECTS TO THE APPLICABLE
REQUIREMENTS OF THE SECURITIES ACT AND THE TRUST INDENTURE ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION THEREUNDER AND SHALL NOT CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES THEN EXISTING;


(V)           USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY
ORDER SUSPENDING THE EFFECTIVENESS OF SUCH EXCHANGE REGISTRATION STATEMENT OR
ANY POST-EFFECTIVE AMENDMENT THERETO AT THE EARLIEST PRACTICABLE DATE;


(VI)          USE ITS REASONABLE BEST EFFORTS TO (A) REGISTER OR QUALIFY THE
EXCHANGE SECURITIES UNDER THE SECURITIES LAWS OR BLUE SKY LAWS OF SUCH
JURISDICTIONS AS ARE CONTEMPLATED BY SECTION 2(A) NO LATER THAN THE COMMENCEMENT
OF THE EXCHANGE OFFER, (B) KEEP SUCH REGISTRATIONS OR QUALIFICATIONS IN EFFECT
AND COMPLY WITH SUCH LAWS SO AS TO PERMIT THE CONTINUANCE OF OFFERS, SALES AND
DEALINGS THEREIN IN SUCH JURISDICTIONS UNTIL THE EXPIRATION OF THE RESALE PERIOD
AND (C) TAKE ANY AND ALL OTHER ACTIONS AS MAY BE REASONABLY NECESSARY OR
ADVISABLE TO ENABLE EACH BROKER-DEALER HOLDING EXCHANGE SECURITIES TO CONSUMMATE
THE DISPOSITION THEREOF IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT NEITHER
THE COMPANY NOR THE SUBSIDIARY GUARANTORS SHALL BE REQUIRED FOR ANY SUCH PURPOSE
TO (1) QUALIFY AS A FOREIGN CORPORATION IN ANY JURISDICTION WHEREIN IT WOULD NOT
OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THE REQUIREMENTS OF THIS SECTION
3(C)(VI), (2) CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION OR
(3) MAKE ANY CHANGES TO ITS CERTIFICATE OF INCORPORATION OR BY-LAWS OR ANY
AGREEMENT BETWEEN IT AND ITS STOCKHOLDERS;


(VII)         USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE CONSENT OR APPROVAL
OF EACH GOVERNMENTAL AGENCY OR AUTHORITY, WHETHER FEDERAL, STATE OR LOCAL, WHICH
MAY BE REQUIRED TO EFFECT THE EXCHANGE REGISTRATION, THE EXCHANGE OFFER AND THE
OFFERING AND SALE OF EXCHANGE SECURITIES BY BROKER-DEALERS DURING THE RESALE
PERIOD;


(VIII)        PROVIDE A CUSIP NUMBER FOR ALL EXCHANGE SECURITIES, NOT LATER THAN
THE APPLICABLE EFFECTIVE TIME;


(IX)           COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE
COMMISSION, AND MAKE GENERALLY AVAILABLE TO ITS SECURITYHOLDERS AS SOON AS
PRACTICABLE BUT NO LATER THAN EIGHTEEN MONTHS AFTER THE EFFECTIVE DATE OF SUCH
EXCHANGE REGISTRATION STATEMENT, AN EARNING STATEMENT OF THE COMPANY AND ITS
SUBSIDIARIES COMPLYING WITH SECTION 11(A) OF THE SECURITIES ACT (INCLUDING, AT
THE OPTION OF THE COMPANY, RULE 158 THEREUNDER).

8


--------------------------------------------------------------------------------



(D)           IN CONNECTION WITH THE OBLIGATIONS OF THE COMPANY AND THE
SUBSIDIARY GUARANTORS WITH RESPECT TO THE SHELF REGISTRATION, IF APPLICABLE, THE
COMPANY SHALL, AS SOON AS PRACTICABLE (OR AS OTHERWISE SPECIFIED):


(I)            PREPARE AND FILE WITH THE COMMISSION, OR IF PERMITTED BY RULE
430B, OTHERWISE DESIGNATE AN EXISTING FILING WITH THE COMMISSION, AS SOON AS
PRACTICABLE BUT IN ANY CASE WITHIN THE TIME PERIODS SPECIFIED IN SECTION 2(B), A
SHELF REGISTRATION STATEMENT ON ANY FORM WHICH MAY BE UTILIZED BY THE COMPANY
AND WHICH SHALL REGISTER ALL OF THE REGISTRABLE SECURITIES FOR RESALE BY THE
HOLDERS THEREOF IN ACCORDANCE WITH SUCH METHOD OR METHODS OF DISPOSITION AS MAY
BE SPECIFIED BY SUCH OF THE HOLDERS AS, FROM TIME TO TIME, MAY BE ELECTING
HOLDERS AND USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH SHELF REGISTRATION
STATEMENT TO BECOME EFFECTIVE OR, IF PREVIOUSLY EFFECTIVE, DESIGNATED AS SOON AS
PRACTICABLE BUT IN ANY CASE WITHIN THE TIME PERIODS SPECIFIED IN SECTION 2(B);


(II)           NOT LESS THAN 30 CALENDAR DAYS PRIOR TO THE EFFECTIVE TIME OF THE
SHELF REGISTRATION STATEMENT, MAIL THE NOTICE AND QUESTIONNAIRE TO THE HOLDERS
OF REGISTRABLE SECURITIES; PROVIDED, THAT NO HOLDER SHALL BE ENTITLED TO BE
NAMED AS A SELLING SECURITYHOLDER IN THE SHELF REGISTRATION STATEMENT AS OF THE
EFFECTIVE TIME, AND NO HOLDER SHALL BE ENTITLED TO USE THE PROSPECTUS FORMING A
PART THEREOF FOR RESALES OF REGISTRABLE SECURITIES AT ANY TIME, UNLESS SUCH
HOLDER HAS RETURNED A COMPLETED AND SIGNED NOTICE AND QUESTIONNAIRE TO THE
COMPANY BY THE DEADLINE FOR RESPONSE SET FORTH THEREIN; AND PROVIDED, FURTHER
THAT HOLDERS OF REGISTRABLE SECURITIES SHALL HAVE AT LEAST 28 CALENDAR DAYS FROM
THE DATE ON WHICH THE NOTICE AND QUESTIONNAIRE IS FIRST MAILED TO SUCH HOLDERS
TO RETURN A COMPLETED AND SIGNED NOTICE AND QUESTIONNAIRE TO THE COMPANY;


(III)          AFTER THE EFFECTIVE TIME OF THE SHELF REGISTRATION STATEMENT,
UPON THE REQUEST OF ANY HOLDER OF REGISTRABLE SECURITIES THAT IS NOT THEN AN
ELECTING HOLDER, PROMPTLY SEND A NOTICE AND QUESTIONNAIRE TO SUCH HOLDER;
PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO TAKE ANY ACTION TO NAME SUCH
HOLDER AS A SELLING SECURITYHOLDER IN THE SHELF REGISTRATION STATEMENT OR TO
ENABLE SUCH HOLDER TO USE THE PROSPECTUS FORMING A PART THEREOF FOR RESALES OF
REGISTRABLE SECURITIES UNTIL SUCH HOLDER HAS RETURNED A COMPLETED AND SIGNED
NOTICE AND QUESTIONNAIRE TO THE COMPANY;


(IV)          AS SOON AS PRACTICABLE PREPARE AND FILE WITH THE COMMISSION SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH SHELF REGISTRATION STATEMENT AND THE
PROSPECTUS INCLUDED THEREIN AS MAY BE NECESSARY TO EFFECT AND MAINTAIN THE
EFFECTIVENESS OF SUCH SHELF REGISTRATION STATEMENT FOR THE PERIOD SPECIFIED IN
SECTION 2(B) HEREOF AND AS MAY BE REQUIRED BY THE APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION AND THE INSTRUCTIONS APPLICABLE TO THE FORM OF
SUCH SHELF REGISTRATION STATEMENT, AND FURNISH TO THE ELECTING HOLDERS COPIES OF
ANY SUCH SUPPLEMENT OR AMENDMENT SIMULTANEOUSLY WITH OR PRIOR TO ITS BEING USED
OR FILED WITH THE COMMISSION;


(V)           COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO
THE DISPOSITION OF ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH SHELF
REGISTRATION STATEMENT IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY
THE ELECTING HOLDERS PROVIDED FOR IN SUCH SHELF REGISTRATION STATEMENT;


(VI)          PROVIDE (A) THE ELECTING HOLDERS, (B) THE UNDERWRITERS (WHICH
TERM, FOR PURPOSES OF THIS EXCHANGE AND REGISTRATION RIGHTS AGREEMENT, SHALL
INCLUDE A PERSON

9


--------------------------------------------------------------------------------



DEEMED TO BE AN UNDERWRITER WITHIN THE MEANING OF SECTION 2(A)(11) OF THE
SECURITIES ACT), IF ANY, THEREOF, (C) ANY SALES OR PLACEMENT AGENT THEREFOR, (D)
COUNSEL FOR ANY SUCH UNDERWRITER OR AGENT AND (E) NOT MORE THAN ONE COUNSEL FOR
ALL THE ELECTING HOLDERS THE OPPORTUNITY TO PARTICIPATE IN THE PREPARATION OF
SUCH SHELF REGISTRATION STATEMENT, EACH PROSPECTUS INCLUDED THEREIN OR FILED
WITH THE COMMISSION AND EACH AMENDMENT OR SUPPLEMENT THERETO;


(VII)         FOR A REASONABLE PERIOD PRIOR TO THE FILING OR DESIGNATION OF SUCH
SHELF REGISTRATION STATEMENT, AND THROUGHOUT THE PERIOD SPECIFIED IN SECTION
2(B), MAKE AVAILABLE AT REASONABLE TIMES AT THE COMPANY’S PRINCIPAL PLACE OF
BUSINESS OR SUCH OTHER REASONABLE PLACE FOR INSPECTION BY THE PERSONS REFERRED
TO IN SECTION 3(D)(VI) WHO SHALL CERTIFY TO THE COMPANY THAT THEY HAVE A CURRENT
INTENTION TO SELL THE REGISTRABLE SECURITIES PURSUANT TO THE SHELF REGISTRATION
SUCH FINANCIAL AND OTHER INFORMATION AND BOOKS AND RECORDS OF THE COMPANY, AND
CAUSE THE OFFICERS, EMPLOYEES, COUNSEL AND INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY TO RESPOND TO SUCH INQUIRIES, AS SHALL BE REASONABLY
NECESSARY, IN THE JUDGMENT OF THE RESPECTIVE COUNSEL REFERRED TO IN SUCH
SECTION, TO CONDUCT A REASONABLE INVESTIGATION WITHIN THE MEANING OF SECTION 11
OF THE SECURITIES ACT; PROVIDED, HOWEVER, THAT EACH SUCH PARTY SHALL BE REQUIRED
TO MAINTAIN IN CONFIDENCE AND NOT TO DISCLOSE TO ANY OTHER PERSON ANY
INFORMATION OR RECORDS REASONABLY DESIGNATED BY THE COMPANY AS BEING
CONFIDENTIAL, UNTIL SUCH TIME AS (A) SUCH INFORMATION BECOMES A MATTER OF PUBLIC
RECORD (WHETHER BY VIRTUE OF ITS INCLUSION IN SUCH REGISTRATION STATEMENT OR
OTHERWISE), OR (B) SUCH PERSON SHALL BE REQUIRED SO TO DISCLOSE SUCH INFORMATION
PURSUANT TO A SUBPOENA OR ORDER OF ANY COURT OR OTHER GOVERNMENTAL AGENCY OR
BODY HAVING JURISDICTION OVER THE MATTER (SUBJECT TO THE REQUIREMENTS OF SUCH
ORDER, AND ONLY AFTER SUCH PERSON SHALL HAVE GIVEN THE COMPANY PROMPT PRIOR
WRITTEN NOTICE OF SUCH REQUIREMENT), OR (C) SUCH INFORMATION IS REQUIRED TO BE
SET FORTH IN SUCH SHELF REGISTRATION STATEMENT OR THE PROSPECTUS INCLUDED
THEREIN OR IN AN AMENDMENT TO SUCH SHELF REGISTRATION STATEMENT OR AN AMENDMENT
OR SUPPLEMENT TO SUCH PROSPECTUS IN ORDER THAT SUCH SHELF REGISTRATION
STATEMENT, PROSPECTUS, AMENDMENT OR SUPPLEMENT, AS THE CASE MAY BE, COMPLIES
WITH APPLICABLE REQUIREMENTS OF THE FEDERAL SECURITIES LAWS AND THE RULES AND
REGULATIONS OF THE COMMISSION AND DOES NOT CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF
THE CIRCUMSTANCES THEN EXISTING;


(VIII)        PROMPTLY NOTIFY EACH OF THE ELECTING HOLDERS, ANY SALES OR
PLACEMENT AGENT THEREFOR AND ANY UNDERWRITER THEREOF (WHICH NOTIFICATION MAY BE
MADE THROUGH ANY MANAGING UNDERWRITER THAT IS A REPRESENTATIVE OF SUCH
UNDERWRITER FOR SUCH PURPOSE) AND CONFIRM SUCH ADVICE IN WRITING, (A) WHEN SUCH
SHELF REGISTRATION STATEMENT HAS BEEN FILED OR DESIGNATED OR THE PROSPECTUS
INCLUDED THEREIN OR ANY PROSPECTUS AMENDMENT OR SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT HAS BEEN FILED, AND, WITH RESPECT TO SUCH SHELF REGISTRATION STATEMENT
OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE, (B) OF ANY
COMMENTS BY THE COMMISSION AND BY THE BLUE SKY OR SECURITIES COMMISSIONER OR
REGULATOR OF ANY STATE WITH RESPECT THERETO OR ANY REQUEST BY THE COMMISSION FOR
AMENDMENTS OR SUPPLEMENTS TO SUCH SHELF REGISTRATION STATEMENT OR PROSPECTUS OR
FOR ADDITIONAL INFORMATION, (C) AFTER RECEIPT BY THE COMPANY OF ANY NOTIFICATION
WITH RESPECT TO THE ISSUANCE BY THE COMMISSION OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF SUCH SHELF REGISTRATION STATEMENT OR THE INITIATION OR
THREATENING OF ANY PROCEEDINGS FOR THAT PURPOSE, (D) IF AT ANY TIME THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTEMPLATED BY SECTION 3(D)(XVII)
OR SECTION 5 CEASE TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, (E) OF THE
RECEIPT BY THE COMPANY OF ANY

10


--------------------------------------------------------------------------------



NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE, OR (F) IF AT ANY TIME WHEN A
PROSPECTUS IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, THAT SUCH SHELF
REGISTRATION STATEMENT, PROSPECTUS, PROSPECTUS AMENDMENT OR SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT DOES NOT CONFORM IN ALL MATERIAL RESPECTS TO THE
APPLICABLE REQUIREMENTS OF THE SECURITIES ACT AND THE TRUST INDENTURE ACT AND
THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER OR CONTAINS AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES THEN EXISTING;


(IX)           USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY
ORDER SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT THERETO AT THE EARLIEST PRACTICABLE DATE;


(X)            IF REQUESTED BY ANY MANAGING UNDERWRITER OR UNDERWRITERS, ANY
PLACEMENT OR SALES AGENT OR ANY ELECTING HOLDER, PROMPTLY INCORPORATE IN A
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH INFORMATION AS IS
REQUIRED BY THE APPLICABLE RULES AND REGULATIONS OF THE COMMISSION AND AS SUCH
MANAGING UNDERWRITER OR UNDERWRITERS, SUCH AGENT OR SUCH ELECTING HOLDER
SPECIFIES SHOULD BE INCLUDED THEREIN RELATING TO THE TERMS OF THE SALE OF SUCH
REGISTRABLE SECURITIES, INCLUDING INFORMATION WITH RESPECT TO THE PRINCIPAL
AMOUNT OF REGISTRABLE SECURITIES BEING SOLD BY SUCH ELECTING HOLDER OR AGENT OR
TO ANY UNDERWRITERS, THE NAME AND DESCRIPTION OF SUCH ELECTING HOLDER, AGENT OR
UNDERWRITER, THE OFFERING PRICE OF SUCH REGISTRABLE SECURITIES AND ANY DISCOUNT,
COMMISSION OR OTHER COMPENSATION PAYABLE IN RESPECT THEREOF, THE PURCHASE PRICE
BEING PAID THEREFOR BY SUCH UNDERWRITERS AND WITH RESPECT TO ANY OTHER TERMS OF
THE OFFERING OF THE REGISTRABLE SECURITIES TO BE SOLD BY SUCH ELECTING HOLDER OR
AGENT OR TO SUCH UNDERWRITERS; AND MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT PROMPTLY AFTER NOTIFICATION OF THE
MATTERS TO BE INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT;


(XI)           FURNISH TO EACH ELECTING HOLDER, EACH PLACEMENT OR SALES AGENT,
IF ANY, THEREFOR, EACH UNDERWRITER, IF ANY, THEREOF AND THE RESPECTIVE COUNSEL
REFERRED TO IN SECTION 3(D)(VI) A COPY OF SUCH SHELF REGISTRATION STATEMENT,
EACH SUCH AMENDMENT AND SUPPLEMENT THERETO (IN EACH CASE INCLUDING ALL EXHIBITS
THERETO (IN THE CASE OF AN ELECTING HOLDER OF REGISTRABLE SECURITIES, UPON
REQUEST) AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN) AND SUCH NUMBER OF
COPIES OF SUCH SHELF REGISTRATION STATEMENT (EXCLUDING EXHIBITS THERETO AND
DOCUMENTS INCORPORATED BY REFERENCE THEREIN UNLESS SPECIFICALLY SO REQUESTED BY
SUCH ELECTING HOLDER, AGENT OR UNDERWRITER, AS THE CASE MAY BE) AND OF THE
PROSPECTUS INCLUDED IN SUCH SHELF REGISTRATION STATEMENT (INCLUDING EACH
PRELIMINARY PROSPECTUS AND ANY SUMMARY PROSPECTUS), IN CONFORMITY IN ALL
MATERIAL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES ACT AND THE
TRUST INDENTURE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER,
AND SUCH OTHER DOCUMENTS, AS SUCH ELECTING HOLDER, AGENT, IF ANY, AND
UNDERWRITER, IF ANY, MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE OFFERING
AND DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH ELECTING HOLDER,
OFFERED OR SOLD BY SUCH AGENT OR UNDERWRITTEN BY SUCH UNDERWRITER AND TO PERMIT
SUCH ELECTING HOLDER, AGENT AND UNDERWRITER TO SATISFY THE PROSPECTUS DELIVERY
REQUIREMENTS OF THE SECURITIES ACT; AND THE COMPANY HEREBY CONSENTS TO THE USE
OF SUCH PROSPECTUS (INCLUDING SUCH PRELIMINARY AND SUMMARY PROSPECTUS) AND ANY
AMENDMENT OR SUPPLEMENT THERETO BY EACH SUCH ELECTING HOLDER AND BY ANY SUCH
AGENT AND UNDERWRITER, IN EACH CASE IN THE FORM MOST RECENTLY PROVIDED

11


--------------------------------------------------------------------------------



TO SUCH PERSON BY THE COMPANY, IN CONNECTION WITH THE OFFERING AND SALE OF THE
REGISTRABLE SECURITIES COVERED BY THE PROSPECTUS (INCLUDING SUCH PRELIMINARY AND
SUMMARY PROSPECTUS) OR ANY SUPPLEMENT OR AMENDMENT THERETO;


(XII)                             USE REASONABLE BEST EFFORTS TO (A) REGISTER OR
QUALIFY THE REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH SHELF REGISTRATION
STATEMENT UNDER SUCH SECURITIES LAWS OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS
ANY ELECTING HOLDER AND EACH PLACEMENT OR SALES AGENT, IF ANY, THEREFOR AND
UNDERWRITER, IF ANY, THEREOF SHALL REASONABLY REQUEST, (B) KEEP SUCH
REGISTRATIONS OR QUALIFICATIONS IN EFFECT AND COMPLY WITH SUCH LAWS SO AS TO
PERMIT THE CONTINUANCE OF OFFERS, SALES AND DEALINGS THEREIN IN SUCH
JURISDICTIONS DURING THE PERIOD THE SHELF REGISTRATION IS REQUIRED TO REMAIN
EFFECTIVE UNDER SECTION 2(B) ABOVE AND FOR SO LONG AS MAY BE NECESSARY TO ENABLE
ANY SUCH ELECTING HOLDER, AGENT OR UNDERWRITER TO COMPLETE ITS DISTRIBUTION OF
SECURITIES PURSUANT TO SUCH SHELF REGISTRATION STATEMENT AND (C) TAKE ANY AND
ALL OTHER ACTIONS AS MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE EACH
SUCH ELECTING HOLDER, AGENT, IF ANY, AND UNDERWRITER, IF ANY, TO CONSUMMATE THE
DISPOSITION IN SUCH JURISDICTIONS OF SUCH REGISTRABLE SECURITIES; PROVIDED,
HOWEVER, THAT NEITHER THE COMPANY NOR THE SUBSIDIARY GUARANTORS SHALL BE
REQUIRED FOR ANY SUCH PURPOSE TO (1) QUALIFY AS A FOREIGN CORPORATION IN ANY
JURISDICTION WHEREIN IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THE
REQUIREMENTS OF THIS SECTION 3(D)(XII), (2) CONSENT TO GENERAL SERVICE OF
PROCESS IN ANY SUCH JURISDICTION OR (3) MAKE ANY CHANGES TO ITS CERTIFICATE OF
INCORPORATION OR BY-LAWS OR ANY AGREEMENT BETWEEN IT AND ITS STOCKHOLDERS;


(XIII)                          USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE
CONSENT OR APPROVAL OF EACH GOVERNMENTAL AGENCY OR AUTHORITY, WHETHER FEDERAL,
STATE OR LOCAL, WHICH MAY BE REQUIRED TO EFFECT THE SHELF REGISTRATION OR THE
OFFERING OR SALE IN CONNECTION THEREWITH OR TO ENABLE THE SELLING HOLDER OR
HOLDERS TO OFFER, OR TO CONSUMMATE THE DISPOSITION OF, THEIR REGISTRABLE
SECURITIES;


(XIV)                         UNLESS ANY REGISTRABLE SECURITIES SHALL BE IN
BOOK-ENTRY ONLY FORM, COOPERATE WITH THE ELECTING HOLDERS AND THE MANAGING
UNDERWRITERS, IF ANY, TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE SOLD, WHICH CERTIFICATES,
IF SO REQUIRED BY ANY SECURITIES EXCHANGE UPON WHICH ANY REGISTRABLE SECURITIES
ARE LISTED, SHALL BE PENNED, LITHOGRAPHED OR ENGRAVED, OR PRODUCED BY ANY
COMBINATION OF SUCH METHODS, ON STEEL ENGRAVED BORDERS, AND WHICH CERTIFICATES
SHALL NOT BEAR ANY RESTRICTIVE LEGENDS; AND, IN THE CASE OF AN UNDERWRITTEN
OFFERING, ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH DENOMINATIONS AND
REGISTERED IN SUCH NAMES AS THE MANAGING UNDERWRITERS MAY REQUEST AT LEAST TWO
BUSINESS DAYS PRIOR TO ANY SALE OF THE REGISTRABLE SECURITIES;


(XV)                            PROVIDE A CUSIP NUMBER FOR ALL REGISTRABLE
SECURITIES, NOT LATER THAN THE APPLICABLE EFFECTIVE TIME;


(XVI)                         ENTER INTO SUCH CUSTOMARY AGREEMENTS, INCLUDING IF
REQUESTED, AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM, AND TAKE SUCH OTHER
ACTIONS IN CONNECTION THEREWITH AS ANY ELECTING HOLDERS AGGREGATING AT LEAST 20%
IN AGGREGATE PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES AT THE TIME
OUTSTANDING SHALL REQUEST IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF
SUCH REGISTRABLE SECURITIES, PROVIDED, THAT THE COMPANY SHALL NOT BE REQUIRED TO
ENTER INTO ANY SUCH AGREEMENT MORE THAN TWO TIMES WITH RESPECT TO ALL THE
REGISTRABLE SECURITIES AND MAY DELAY ENTERING INTO SUCH AGREEMENT UNTIL THE
CONSUMMATION OF ANY UNDERWRITTEN PUBLIC OFFERING IN WHICH THE

12


--------------------------------------------------------------------------------



COMPANY SHALL HAVE THEN ENGAGED;


(XVII)                      WHETHER OR NOT AN AGREEMENT OF THE TYPE REFERRED TO
IN SECTION 3(D)(XVI) HEREOF IS ENTERED INTO AND WHETHER OR NOT ANY PORTION OF
THE OFFERING CONTEMPLATED BY THE SHELF REGISTRATION IS AN UNDERWRITTEN OFFERING
OR IS MADE THROUGH A PLACEMENT OR SALES AGENT OR ANY OTHER ENTITY, (A) MAKE SUCH
REPRESENTATIONS AND WARRANTIES TO THE ELECTING HOLDERS AND THE PLACEMENT OR
SALES AGENT, IF ANY, THEREFOR AND THE UNDERWRITERS, IF ANY, THEREOF IN FORM,
SUBSTANCE AND SCOPE AS ARE CUSTOMARILY MADE IN CONNECTION WITH AN OFFERING OF
DEBT SECURITIES PURSUANT TO ANY APPROPRIATE AGREEMENT OR TO A REGISTRATION
STATEMENT FILED ON THE FORM APPLICABLE TO THE SHELF REGISTRATION; (B) OBTAIN AN
OPINION OF COUNSEL TO THE COMPANY IN CUSTOMARY FORM AND COVERING MATTERS OF THE
TYPE CUSTOMARILY COVERED BY SUCH AN OPINION, AS THE MANAGING UNDERWRITERS, IF
ANY, OR AS ANY ELECTING HOLDERS OF AT LEAST 20% IN AGGREGATE PRINCIPAL AMOUNT OF
THE REGISTRABLE SECURITIES AT THE TIME OUTSTANDING MAY REASONABLY REQUEST,
ADDRESSED TO SUCH ELECTING HOLDER OR ELECTING HOLDERS AND THE PLACEMENT OR SALES
AGENT, IF ANY, THEREFOR AND THE UNDERWRITERS, IF ANY, THEREOF AND DATED THE
EFFECTIVE DATE OF SUCH SHELF REGISTRATION STATEMENT (AND IF SUCH SHELF
REGISTRATION STATEMENT CONTEMPLATES AN UNDERWRITTEN OFFERING OF A PART OR ALL OF
THE REGISTRABLE SECURITIES, DATED THE DATE OF THE CLOSING UNDER THE UNDERWRITING
AGREEMENT RELATING THERETO) (IT BEING AGREED THAT THE MATTERS TO BE COVERED BY
SUCH OPINION SHALL INCLUDE THE DUE INCORPORATION AND GOOD STANDING OF THE
COMPANY AND ITS SUBSIDIARIES; THE QUALIFICATION OF THE COMPANY AND ITS
SUBSIDIARIES TO TRANSACT BUSINESS AS FOREIGN CORPORATIONS; THE DUE
AUTHORIZATION, EXECUTION AND DELIVERY OF THE RELEVANT AGREEMENT OF THE TYPE
REFERRED TO IN SECTION 3(D)(XVI) HEREOF; THE DUE AUTHORIZATION, EXECUTION,
AUTHENTICATION AND ISSUANCE, AND THE VALIDITY AND ENFORCEABILITY, OF THE
APPLICABLE REGISTRABLE SECURITIES; THE ABSENCE OF MATERIAL LEGAL OR GOVERNMENTAL
PROCEEDINGS INVOLVING THE COMPANY; THE ABSENCE OF A BREACH BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES OF, OR A DEFAULT UNDER, MATERIAL AGREEMENTS BINDING UPON THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY; THE ABSENCE OF GOVERNMENTAL APPROVALS
REQUIRED TO BE OBTAINED IN CONNECTION WITH THE SHELF REGISTRATION, THE OFFERING
AND SALE OF THE REGISTRABLE SECURITIES, THIS EXCHANGE AND REGISTRATION RIGHTS
AGREEMENT OR ANY AGREEMENT OF THE TYPE REFERRED TO IN SECTION 3(D)(XVI) HEREOF,
EXCEPT SUCH APPROVALS AS MAY BE REQUIRED UNDER STATE SECURITIES OR BLUE SKY
LAWS; THE MATERIAL COMPLIANCE AS TO FORM OF SUCH SHELF REGISTRATION STATEMENT
AND ANY DOCUMENTS INCORPORATED BY REFERENCE THEREIN AND OF THE INDENTURE WITH
THE REQUIREMENTS OF THE SECURITIES ACT AND THE TRUST INDENTURE ACT AND THE RULES
AND REGULATIONS OF THE COMMISSION THEREUNDER, RESPECTIVELY; AND, AS OF THE DATE
OF THE OPINION AND OF THE SHELF REGISTRATION STATEMENT OR MOST RECENT
POST-EFFECTIVE AMENDMENT THERETO, AS THE CASE MAY BE, THE ABSENCE FROM SUCH
SHELF REGISTRATION STATEMENT AND THE PROSPECTUS INCLUDED THEREIN, AS THEN
AMENDED OR SUPPLEMENTED, AND FROM THE DOCUMENTS INCORPORATED BY REFERENCE
THEREIN (IN EACH CASE OTHER THAN THE FINANCIAL STATEMENTS AND OTHER FINANCIAL
INFORMATION CONTAINED THEREIN) OF AN UNTRUE STATEMENT OF A MATERIAL FACT OR THE
OMISSION TO STATE THEREIN A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING (IN THE CASE OF SUCH DOCUMENTS, IN THE LIGHT OF THE
CIRCUMSTANCES EXISTING AT THE TIME THAT SUCH DOCUMENTS WERE FILED WITH THE
COMMISSION UNDER THE EXCHANGE ACT)); (C) OBTAIN A “COLD COMFORT” LETTER OR
LETTERS FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY
ADDRESSED TO THE SELLING ELECTING HOLDERS, THE PLACEMENT OR SALES AGENT, IF ANY,
THEREFOR OR THE UNDERWRITERS, IF ANY, THEREOF, DATED (I) THE EFFECTIVE DATE OF
SUCH SHELF REGISTRATION STATEMENT (OR, IF PREVIOUSLY EFFECTIVE, THE DESIGNATION
DATE) AND (II) THE EFFECTIVE DATE OF ANY PROSPECTUS SUPPLEMENT TO THE PROSPECTUS
INCLUDED IN SUCH SHELF REGISTRATION STATEMENT OR POST-EFFECTIVE AMENDMENT TO
SUCH SHELF REGISTRATION STATEMENT WHICH INCLUDES

13


--------------------------------------------------------------------------------



UNAUDITED OR AUDITED FINANCIAL STATEMENTS AS OF A DATE OR FOR A PERIOD
SUBSEQUENT TO THAT OF THE LATEST SUCH STATEMENTS INCLUDED IN SUCH PROSPECTUS
(AND, IF SUCH SHELF REGISTRATION STATEMENT CONTEMPLATES AN UNDERWRITTEN OFFERING
PURSUANT TO ANY PROSPECTUS SUPPLEMENT TO THE PROSPECTUS INCLUDED IN SUCH SHELF
REGISTRATION STATEMENT OR POST-EFFECTIVE AMENDMENT TO SUCH SHELF REGISTRATION
STATEMENT WHICH INCLUDES UNAUDITED OR AUDITED FINANCIAL STATEMENTS AS OF A DATE
OR FOR A PERIOD SUBSEQUENT TO THAT OF THE LATEST SUCH STATEMENTS INCLUDED IN
SUCH PROSPECTUS, DATED THE DATE OF THE CLOSING UNDER THE UNDERWRITING AGREEMENT
RELATING THERETO), SUCH LETTER OR LETTERS TO BE IN CUSTOMARY FORM AND COVERING
SUCH MATTERS OF THE TYPE CUSTOMARILY COVERED BY LETTERS OF SUCH TYPE; (D)
DELIVER SUCH DOCUMENTS AND CERTIFICATES, INCLUDING OFFICERS’ CERTIFICATES, AS
MAY BE REASONABLY REQUESTED BY ANY ELECTING HOLDERS OF AT LEAST 20% IN AGGREGATE
PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES AT THE TIME OUTSTANDING OR THE
PLACEMENT OR SALES AGENT, IF ANY, THEREFOR AND THE MANAGING UNDERWRITERS, IF
ANY, THEREOF TO EVIDENCE THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES MADE
PURSUANT TO CLAUSE (A) ABOVE OR THOSE CONTAINED IN SECTION 5(A) HEREOF AND THE
COMPLIANCE WITH OR SATISFACTION OF ANY AGREEMENTS OR CONDITIONS CONTAINED IN THE
UNDERWRITING AGREEMENT OR OTHER AGREEMENT ENTERED INTO BY THE COMPANY OR THE
SUBSIDIARY GUARANTORS; AND (E) UNDERTAKE SUCH OBLIGATIONS RELATING TO EXPENSE
REIMBURSEMENT, INDEMNIFICATION AND CONTRIBUTION AS ARE PROVIDED IN SECTION 6
HEREOF;


(XVIII)                   NOTIFY IN WRITING EACH HOLDER OF REGISTRABLE
SECURITIES OF ANY PROPOSAL BY THE COMPANY TO AMEND OR WAIVE ANY PROVISION OF
THIS EXCHANGE AND REGISTRATION RIGHTS AGREEMENT PURSUANT TO SECTION 9(H) HEREOF
AND OF ANY AMENDMENT OR WAIVER EFFECTED PURSUANT THERETO, EACH OF WHICH NOTICES
SHALL CONTAIN THE TEXT OF THE AMENDMENT OR WAIVER PROPOSED OR EFFECTED, AS THE
CASE MAY BE;


(XIX)                           IN THE EVENT THAT ANY BROKER-DEALER REGISTERED
UNDER THE EXCHANGE ACT SHALL UNDERWRITE ANY REGISTRABLE SECURITIES OR
PARTICIPATE AS A MEMBER OF AN UNDERWRITING SYNDICATE OR SELLING GROUP OR “ASSIST
IN THE DISTRIBUTION” (WITHIN THE MEANING OF THE CONDUCT RULES (THE “CONDUCT
RULES) OF THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (“NASD”) OR ANY
SUCCESSOR THERETO, AS AMENDED FROM TIME TO TIME) THEREOF, WHETHER AS A HOLDER OF
SUCH REGISTRABLE SECURITIES OR AS AN UNDERWRITER, A PLACEMENT OR SALES AGENT OR
A BROKER OR DEALER IN RESPECT THEREOF, OR OTHERWISE, ASSIST SUCH BROKER-DEALER
IN COMPLYING WITH THE REQUIREMENTS OF SUCH CONDUCT RULES, INCLUDING BY (A) IF
SUCH CONDUCT RULES SHALL SO REQUIRE, ENGAGING A “QUALIFIED INDEPENDENT
UNDERWRITER” (AS DEFINED IN SUCH CONDUCT RULES) TO PARTICIPATE IN THE
PREPARATION OF THE SHELF REGISTRATION STATEMENT RELATING TO SUCH REGISTRABLE
SECURITIES, TO EXERCISE USUAL STANDARDS OF DUE DILIGENCE IN RESPECT THERETO AND,
IF ANY PORTION OF THE OFFERING CONTEMPLATED BY SUCH SHELF REGISTRATION STATEMENT
IS AN UNDERWRITTEN OFFERING OR IS MADE THROUGH A PLACEMENT OR SALES AGENT, TO
RECOMMEND THE YIELD OF SUCH REGISTRABLE SECURITIES, (B) INDEMNIFYING ANY SUCH
QUALIFIED INDEPENDENT UNDERWRITER TO THE EXTENT OF THE INDEMNIFICATION OF
UNDERWRITERS PROVIDED IN SECTION 6 HEREOF (OR TO SUCH OTHER CUSTOMARY EXTENT AS
MAY BE REQUESTED BY SUCH UNDERWRITER), AND (C) PROVIDING SUCH INFORMATION TO
SUCH BROKER-DEALER AS MAY BE REQUIRED IN ORDER FOR SUCH BROKER-DEALER TO COMPLY
WITH THE REQUIREMENTS OF THE CONDUCT RULES; AND


(XX)                              COMPLY WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE COMMISSION, AND MAKE GENERALLY AVAILABLE TO ITS
SECURITYHOLDERS AS SOON AS PRACTICABLE BUT IN ANY EVENT NOT LATER THAN EIGHTEEN
MONTHS AFTER THE EFFECTIVE DATE OF SUCH SHELF REGISTRATION STATEMENT (OR, IF
PREVIOUSLY EFFECTIVE, THE DESIGNATION DATE), AN EARNING STATEMENT OF THE COMPANY
AND ITS SUBSIDIARIES COMPLYING WITH SECTION 11(A) OF THE SECURITIES ACT

14


--------------------------------------------------------------------------------



(INCLUDING, AT THE OPTION OF THE COMPANY, RULE 158 THEREUNDER).


(E)                                  IN THE EVENT THAT THE COMPANY WOULD BE
REQUIRED, PURSUANT TO SECTION 3(D)(VIII)(F) ABOVE, TO NOTIFY THE ELECTING
HOLDERS, THE PLACEMENT OR SALES AGENT, IF ANY, THEREFOR AND THE MANAGING
UNDERWRITERS, IF ANY, THEREOF, THE COMPANY SHALL WITHOUT UNDUE DELAY PREPARE AND
FURNISH TO EACH OF THE ELECTING HOLDERS, TO EACH PLACEMENT OR SALES AGENT, IF
ANY, AND TO EACH SUCH UNDERWRITER, IF ANY, A REASONABLE NUMBER OF COPIES OF A
PROSPECTUS SUPPLEMENTED OR AMENDED SO THAT, AS THEREAFTER DELIVERED TO
PURCHASERS OF REGISTRABLE SECURITIES, SUCH PROSPECTUS SHALL CONFORM IN ALL
MATERIAL RESPECTS TO THE APPLICABLE REQUIREMENTS OF THE SECURITIES ACT AND THE
TRUST INDENTURE ACT AND THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER
AND SHALL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES THEN EXISTING. EACH
ELECTING HOLDER AGREES THAT UPON RECEIPT OF ANY NOTICE FROM THE COMPANY PURSUANT
TO SECTION 3(D)(VIII)(F) HEREOF, SUCH ELECTING HOLDER SHALL FORTHWITH
DISCONTINUE THE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO THE SHELF
REGISTRATION STATEMENT APPLICABLE TO SUCH REGISTRABLE SECURITIES UNTIL SUCH
ELECTING HOLDER SHALL HAVE RECEIVED COPIES OF SUCH AMENDED OR SUPPLEMENTED
PROSPECTUS, AND IF SO DIRECTED BY THE COMPANY, SUCH ELECTING HOLDER SHALL
DELIVER TO THE COMPANY (AT THE COMPANY’S EXPENSE) ALL COPIES, OTHER THAN
PERMANENT FILE COPIES, THEN IN SUCH ELECTING HOLDER’S POSSESSION OF THE
PROSPECTUS COVERING SUCH REGISTRABLE SECURITIES AT THE TIME OF RECEIPT OF SUCH
NOTICE.


(F)                                    IN THE EVENT OF A SHELF REGISTRATION, IN
ADDITION TO THE INFORMATION REQUIRED TO BE PROVIDED BY EACH ELECTING HOLDER IN
ITS NOTICE QUESTIONNAIRE, THE COMPANY MAY REQUIRE SUCH ELECTING HOLDER TO
FURNISH TO THE COMPANY SUCH ADDITIONAL INFORMATION REGARDING SUCH ELECTING
HOLDER AND SUCH ELECTING HOLDER’S INTENDED METHOD OF DISTRIBUTION OF REGISTRABLE
SECURITIES AS MAY BE REQUIRED IN ORDER TO COMPLY WITH THE SECURITIES ACT. EACH
SUCH ELECTING HOLDER AGREES TO NOTIFY THE COMPANY AS PROMPTLY AS PRACTICABLE OF
ANY INACCURACY OR CHANGE IN INFORMATION PREVIOUSLY FURNISHED BY SUCH ELECTING
HOLDER TO THE COMPANY OR OF THE OCCURRENCE OF ANY EVENT IN EITHER CASE AS A
RESULT OF WHICH ANY PROSPECTUS RELATING TO SUCH SHELF REGISTRATION CONTAINS OR
WOULD CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT REGARDING SUCH ELECTING
HOLDER OR SUCH ELECTING HOLDER’S INTENDED METHOD OF DISPOSITION OF SUCH
REGISTRABLE SECURITIES OR OMITS TO STATE ANY MATERIAL FACT REGARDING SUCH
ELECTING HOLDER OR SUCH ELECTING HOLDER’S INTENDED METHOD OF DISPOSITION OF SUCH
REGISTRABLE SECURITIES REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES THEN EXISTING,
AND PROMPTLY TO FURNISH TO THE COMPANY ANY ADDITIONAL INFORMATION REQUIRED TO
CORRECT AND UPDATE ANY PREVIOUSLY FURNISHED INFORMATION OR REQUIRED SO THAT SUCH
PROSPECTUS SHALL NOT CONTAIN, WITH RESPECT TO SUCH ELECTING HOLDER OR THE
DISPOSITION OF SUCH REGISTRABLE SECURITIES, AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES THEN
EXISTING.


(G)                                 UNTIL THE EXPIRATION OF TWO YEARS AFTER THE
CLOSING DATE, THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS “AFFILIATES”
(AS DEFINED IN RULE 144) TO, RESELL ANY OF THE SECURITIES THAT HAVE BEEN
REACQUIRED BY ANY OF THEM EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT.


4.                    REGISTRATION EXPENSES.  THE COMPANY AGREES TO BEAR AND TO
PAY OR CAUSE TO BE PAID PROMPTLY ALL EXPENSES INCIDENT TO THE COMPANY’S
PERFORMANCE OF OR COMPLIANCE WITH THIS EXCHANGE AND REGISTRATION RIGHTS
AGREEMENT, INCLUDING (A) ALL COMMISSION AND ANY NASD REGISTRATION, FILING AND
REVIEW FEES AND EXPENSES INCLUDING FEES AND DISBURSEMENTS OF COUNSEL FOR THE
PLACEMENT OR SALES AGENT OR UNDERWRITERS IN CONNECTION WITH SUCH REGISTRATION,
FILING AND

15


--------------------------------------------------------------------------------



REVIEW, (B) ALL FEES AND EXPENSES IN CONNECTION WITH THE QUALIFICATION OF THE
SECURITIES FOR OFFERING AND SALE UNDER THE STATE SECURITIES AND BLUE SKY LAWS
REFERRED TO IN SECTION 3(D)(XII) HEREOF AND DETERMINATION OF THEIR ELIGIBILITY
FOR INVESTMENT UNDER THE LAWS OF SUCH JURISDICTIONS AS ANY MANAGING UNDERWRITERS
OR THE ELECTING HOLDERS MAY DESIGNATE, INCLUDING ANY FEES AND DISBURSEMENTS OF
COUNSEL FOR THE ELECTING HOLDERS OR UNDERWRITERS IN CONNECTION WITH SUCH
QUALIFICATION AND DETERMINATION, (C) ALL EXPENSES RELATING TO THE PREPARATION,
PRINTING, PRODUCTION, DISTRIBUTION AND REPRODUCTION OF EACH REGISTRATION
STATEMENT REQUIRED TO BE FILED HEREUNDER, EACH PROSPECTUS INCLUDED THEREIN OR
PREPARED FOR DISTRIBUTION PURSUANT HERETO, EACH AMENDMENT OR SUPPLEMENT TO THE
FOREGOING, THE EXPENSES OF PREPARING THE SECURITIES FOR DELIVERY AND THE
EXPENSES OF PRINTING OR PRODUCING ANY UNDERWRITING AGREEMENTS, AGREEMENTS AMONG
UNDERWRITERS, SELLING AGREEMENTS AND BLUE SKY OR LEGAL INVESTMENT MEMORANDA AND
ALL OTHER DOCUMENTS IN CONNECTION WITH THE OFFERING, SALE OR DELIVERY OF
SECURITIES TO BE DISPOSED OF (INCLUDING CERTIFICATES REPRESENTING THE
SECURITIES), (D) MESSENGER, TELEPHONE AND DELIVERY EXPENSES RELATING TO THE
OFFERING, SALE OR DELIVERY OF SECURITIES AND THE PREPARATION OF DOCUMENTS
REFERRED IN CLAUSE (C) ABOVE, (E) REASONABLE FEES AND EXPENSES OF THE TRUSTEE
UNDER THE INDENTURE, ANY AGENT OF THE TRUSTEE AND ANY COUNSEL FOR THE TRUSTEE
AND OF ANY COLLATERAL AGENT OR CUSTODIAN, (F) INTERNAL EXPENSES (INCLUDING ALL
SALARIES AND EXPENSES OF THE COMPANY’S OFFICERS AND EMPLOYEES PERFORMING LEGAL
OR ACCOUNTING DUTIES), (G) FEES, DISBURSEMENTS AND EXPENSES OF COUNSEL AND
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY (INCLUDING THE
REASONABLE EXPENSES OF ANY OPINIONS OR “COLD COMFORT” LETTERS REQUIRED BY OR
INCIDENT TO SUCH PERFORMANCE AND COMPLIANCE), (H) REASONABLE FEES, DISBURSEMENTS
AND EXPENSES OF ANY “QUALIFIED INDEPENDENT UNDERWRITER” ENGAGED PURSUANT TO
SECTION 3(D)(XIX) HEREOF, (I) REASONABLE FEES, DISBURSEMENTS AND EXPENSES OF ONE
COUNSEL FOR THE ELECTING HOLDERS RETAINED IN CONNECTION WITH A SHELF
REGISTRATION, AS SELECTED BY THE ELECTING HOLDERS OF AT LEAST A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES HELD BY ELECTING
HOLDERS (WHICH COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE COMPANY), (J) ANY
FEES CHARGED BY SECURITIES RATING SERVICES FOR RATING THE SECURITIES, AND
(K) REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF ANY OTHER PERSONS, INCLUDING
SPECIAL EXPERTS, RETAINED BY THE COMPANY IN CONNECTION WITH SUCH REGISTRATION
(COLLECTIVELY, THE “REGISTRATION EXPENSES”). TO THE EXTENT THAT ANY REGISTRATION
EXPENSES ARE INCURRED, ASSUMED OR PAID BY ANY HOLDER OF REGISTRABLE SECURITIES
OR ANY PLACEMENT OR SALES AGENT THEREFOR OR UNDERWRITER THEREOF, THE COMPANY
SHALL REIMBURSE SUCH PERSON FOR THE FULL AMOUNT OF THE REGISTRATION EXPENSES SO
INCURRED, ASSUMED OR PAID PROMPTLY AFTER RECEIPT OF A REQUEST THEREFOR.
NOTWITHSTANDING THE FOREGOING, THE HOLDERS OF THE REGISTRABLE SECURITIES BEING
REGISTERED SHALL PAY ALL AGENCY FEES AND COMMISSIONS AND UNDERWRITING DISCOUNTS
AND COMMISSIONS ATTRIBUTABLE TO THE SALE OF SUCH REGISTRABLE SECURITIES AND THE
FEES AND DISBURSEMENTS OF ANY COUNSEL OR OTHER ADVISORS OR EXPERTS RETAINED BY
SUCH HOLDERS (SEVERALLY OR JOINTLY), OTHER THAN THE COUNSEL AND EXPERTS
SPECIFICALLY REFERRED TO ABOVE.


5.                    REPRESENTATIONS AND WARRANTIES.  THE COMPANY AND THE
SUBSIDIARY GUARANTORS, JOINTLY AND SEVERALLY, REPRESENT AND WARRANT TO, AND
AGREE WITH, EACH PURCHASER AND EACH OF THE HOLDERS FROM TIME TO TIME OF
REGISTRABLE SECURITIES THAT:


(A)                                  EACH REGISTRATION STATEMENT COVERING
REGISTRABLE SECURITIES AND EACH PROSPECTUS (INCLUDING ANY PRELIMINARY OR SUMMARY
PROSPECTUS) CONTAINED THEREIN OR FURNISHED PURSUANT TO SECTION 3(C) OR SECTION
3(D) HEREOF AND ANY FURTHER AMENDMENTS OR SUPPLEMENTS TO ANY SUCH REGISTRATION
STATEMENT OR PROSPECTUS, WHEN IT BECOMES EFFECTIVE OR IS FILED WITH THE
COMMISSION, AS THE CASE MAY BE, AND, IN THE CASE OF AN UNDERWRITTEN OFFERING OF
REGISTRABLE SECURITIES, AT THE TIME OF THE CLOSING UNDER THE UNDERWRITING
AGREEMENT RELATING THERETO, WILL CONFORM IN ALL MATERIAL RESPECTS TO THE
REQUIREMENTS OF THE SECURITIES ACT AND THE TRUST INDENTURE ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION THEREUNDER AND WILL NOT CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE

16


--------------------------------------------------------------------------------



STATEMENTS THEREIN NOT MISLEADING; AND AT ALL TIMES SUBSEQUENT TO THE EFFECTIVE
TIME WHEN A PROSPECTUS WOULD BE REQUIRED TO BE DELIVERED UNDER THE SECURITIES
ACT, OTHER THAN FROM (I) SUCH TIME AS A NOTICE HAS BEEN GIVEN TO HOLDERS OF
REGISTRABLE SECURITIES PURSUANT TO SECTION 3(D)(VIII)(F) OR SECTION 3(C)(III)(F)
HEREOF UNTIL (II) SUCH TIME AS THE COMPANY FURNISHES AN AMENDED OR SUPPLEMENTED
PROSPECTUS PURSUANT TO SECTION 3(E) OR SECTION 3(C)(IV) HEREOF, EACH SUCH
REGISTRATION STATEMENT, AND EACH PROSPECTUS (INCLUDING ANY SUMMARY PROSPECTUS)
CONTAINED THEREIN OR FURNISHED PURSUANT TO SECTION 3(D) OR SECTION 3(C) HEREOF,
AS THEN AMENDED OR SUPPLEMENTED, WILL CONFORM IN ALL MATERIAL RESPECTS TO THE
REQUIREMENTS OF THE SECURITIES ACT AND THE TRUST INDENTURE ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION THEREUNDER AND WILL NOT CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE
LIGHT OF THE CIRCUMSTANCES THEN EXISTING; PROVIDED, HOWEVER, THAT THIS
REPRESENTATION AND WARRANTY SHALL NOT APPLY TO ANY STATEMENTS OR OMISSIONS MADE
IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE
COMPANY BY A HOLDER OF REGISTRABLE SECURITIES EXPRESSLY FOR USE THEREIN.


(B)                                 ANY DOCUMENTS INCORPORATED BY REFERENCE IN
ANY PROSPECTUS REFERRED TO IN SECTION 5(A) HEREOF, WHEN THEY BECOME OR BECAME
EFFECTIVE OR ARE OR WERE FILED WITH THE COMMISSION, AS THE CASE MAY BE, WILL
CONFORM OR CONFORMED IN ALL MATERIAL RESPECTS TO THE REQUIREMENTS OF THE
SECURITIES ACT OR THE EXCHANGE ACT, AS APPLICABLE, AND NONE OF SUCH DOCUMENTS
WILL CONTAIN OR CONTAINED AN UNTRUE STATEMENT OF A MATERIAL FACT OR WILL OMIT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING; PROVIDED, HOWEVER, THAT THIS
REPRESENTATION AND WARRANTY SHALL NOT APPLY TO ANY STATEMENTS OR OMISSIONS MADE
IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE
COMPANY BY A HOLDER OF REGISTRABLE SECURITIES EXPRESSLY FOR USE THEREIN.


(C)                                  THE COMPLIANCE BY THE COMPANY AND THE
SUBSIDIARY GUARANTORS WITH ALL OF THE PROVISIONS OF THIS EXCHANGE AND
REGISTRATION RIGHTS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS HEREIN
CONTEMPLATED WILL NOT (I) CONFLICT WITH OR RESULT IN A BREACH OF ANY OF THE
TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY INDENTURE, MORTGAGE,
DEED OF TRUST, LOAN AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
COMPANY, ANY SUBSIDIARY OF THE COMPANY OR ANY SUBSIDIARY GUARANTOR IS A PARTY OR
BY WHICH THE COMPANY, ANY SUBSIDIARY OF THE COMPANY OR ANY SUBSIDIARY GUARANTOR
IS BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY, ANY
SUBSIDIARY OF THE COMPANY OR ANY SUBSIDIARY GUARANTOR IS SUBJECT, NOR (II)
RESULT IN ANY VIOLATION OF THE PROVISIONS OF THE CERTIFICATE OF INCORPORATION,
AS AMENDED, OR THE BY-LAWS OF THE COMPANY OR ANY CERTIFICATE OF INCORPORATION OR
BY-LAWS, CERTIFICATE OF FORMATION OR LIMITED LIABILITY COMPANY AGREEMENT OR
CERTIFICATE OF LIMITED PARTNERSHIP OR LIMITED PARTNERSHIP AGREEMENT OF ANY
SUBSIDIARY GUARANTOR OR ANY STATUTE OR ANY ORDER, RULE OR REGULATION OF ANY
COURT OR GOVERNMENTAL AGENCY OR BODY HAVING JURISDICTION OVER THE COMPANY, ANY
SUBSIDIARY OF THE COMPANY OR ANY SUBSIDIARY GUARANTOR OR ANY OF THEIR RESPECTIVE
PROPERTIES, EXCEPT, IN THE CASE OF THE CLAUSES (I) AND (II) ABOVE, SUCH BREACHES
OR VIOLATIONS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE ANY
MATERIAL ADVERSE CHANGE IN OR AFFECTING THE GENERAL AFFAIRS, MANAGEMENT,
FINANCIAL POSITION, SHAREHOLDERS’ EQUITY OR RESULTS OF OPERATIONS OF THE COMPANY
AND THE SUBSIDIARY GUARANTORS TAKEN AS A WHOLE OR BE REASONABLY LIKELY TO
PREVENT THE COMPANY OR THE SUBSIDIARY GUARANTORS FROM PERFORMING THEIR
RESPECTIVE OBLIGATIONS HEREUNDER; AND NO CONSENT, APPROVAL, AUTHORIZATION,
ORDER, REGISTRATION OR QUALIFICATION OF OR WITH ANY SUCH COURT OR GOVERNMENTAL
AGENCY OR BODY IS REQUIRED FOR THE CONSUMMATION BY THE COMPANY AND THE
SUBSIDIARY GUARANTORS OF THE TRANSACTIONS CONTEMPLATED BY THIS EXCHANGE AND
REGISTRATION RIGHTS AGREEMENT, EXCEPT THE REGISTRATION UNDER THE SECURITIES ACT
OF THE SECURITIES, QUALIFICATION OF THE INDENTURE UNDER THE TRUST INDENTURE ACT
AND SUCH CONSENTS, APPROVALS, AUTHORIZATIONS, REGISTRATIONS OR QUALIFICATIONS AS
MAY BE REQUIRED UNDER STATE SECURITIES OR BLUE

17


--------------------------------------------------------------------------------



SKY LAWS IN CONNECTION WITH THE OFFERING AND DISTRIBUTION OF THE SECURITIES.


(D)                                 THIS EXCHANGE AND REGISTRATION RIGHTS
AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND
EACH SUBSIDIARY GUARANTOR.


6.                   INDEMNIFICATION.


(A)                                  INDEMNIFICATION BY THE COMPANY AND THE
SUBSIDIARY GUARANTORS.  THE COMPANY AND THE SUBSIDIARY GUARANTORS, JOINTLY AND
SEVERALLY, WILL INDEMNIFY AND HOLD HARMLESS EACH OF THE HOLDERS OF REGISTRABLE
SECURITIES INCLUDED IN AN EXCHANGE REGISTRATION STATEMENT, EACH OF THE ELECTING
HOLDERS OF REGISTRABLE SECURITIES INCLUDED IN A SHELF REGISTRATION STATEMENT AND
EACH PERSON WHO PARTICIPATES AS A PLACEMENT OR SALES AGENT OR AS AN UNDERWRITER
IN ANY OFFERING OR SALE OF SUCH REGISTRABLE SECURITIES AGAINST ANY LOSSES,
CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH SUCH HOLDER, AGENT OR
UNDERWRITER MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS
SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF)
ARISE OUT OF OR ARE BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT CONTAINED IN ANY EXCHANGE REGISTRATION STATEMENT OR SHELF
REGISTRATION STATEMENT, AS THE CASE MAY BE, UNDER WHICH SUCH REGISTRABLE
SECURITIES WERE REGISTERED UNDER THE SECURITIES ACT, OR ANY PRELIMINARY, FINAL
OR SUMMARY PROSPECTUS CONTAINED THEREIN OR FURNISHED BY THE COMPANY TO ANY SUCH
HOLDER, ELECTING HOLDER, AGENT OR UNDERWRITER, OR ANY AMENDMENT OR SUPPLEMENT
THERETO, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, AND WILL REIMBURSE SUCH HOLDER, SUCH
ELECTING HOLDER, SUCH AGENT AND SUCH UNDERWRITER FOR ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY
SUCH ACTION OR CLAIM AS SUCH EXPENSES ARE INCURRED; PROVIDED, HOWEVER, THAT
NEITHER THE COMPANY NOR ANY SUBSIDIARY GUARANTOR SHALL BE LIABLE TO ANY SUCH
PERSON IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY ARISES OUT OF OR IS BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN SUCH REGISTRATION STATEMENT,
OR PRELIMINARY, FINAL OR SUMMARY PROSPECTUS, OR AMENDMENT OR SUPPLEMENT THERETO
(I) IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE
COMPANY BY SUCH PERSON EXPRESSLY FOR USE THEREIN OR (II) DISTRIBUTED BY SUCH
PERSON IN CONTRAVENTION OF A REASONABLE WRITTEN DIRECTION PROVIDED BY THE
COMPANY TO SUCH PERSON IN ADVANCE OF SUCH DISTRIBUTION IN ACCORDANCE WITH
SECTION 3(E).


(B)                               INDEMNIFICATION BY THE HOLDERS AND ANY AGENTS
AND UNDERWRITERS. THE COMPANY MAY REQUIRE, AS A CONDITION TO INCLUDING ANY
REGISTRABLE SECURITIES IN ANY REGISTRATION STATEMENT FILED OR DESIGNATED
PURSUANT TO SECTION 2(B) HEREOF AND TO ENTERING INTO ANY UNDERWRITING AGREEMENT
WITH RESPECT THERETO, THAT THE COMPANY SHALL HAVE RECEIVED AN UNDERTAKING
REASONABLY SATISFACTORY TO IT FROM THE ELECTING HOLDER OF SUCH REGISTRABLE
SECURITIES AND FROM EACH UNDERWRITER NAMED IN ANY SUCH UNDERWRITING AGREEMENT,
SEVERALLY AND NOT JOINTLY, TO (I) INDEMNIFY AND HOLD HARMLESS THE COMPANY, THE
SUBSIDIARY GUARANTORS, EACH PERSON WHO CONTROLS THE COMPANY OR ANY OF THE
SUBSIDIARY GUARANTORS WITHIN THE MEANING OF THE SECURITIES ACT OR EXCHANGE ACT
AND ALL OTHER HOLDERS OF REGISTRABLE SECURITIES, AGAINST ANY LOSSES, CLAIMS,
DAMAGES OR LIABILITIES TO WHICH THE COMPANY, THE SUBSIDIARY GUARANTORS OR SUCH
OTHER HOLDERS OF REGISTRABLE SECURITIES MAY BECOME SUBJECT, UNDER THE SECURITIES
ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR
ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON AN UNTRUE STATEMENT
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN SUCH REGISTRATION
STATEMENT, OR ANY PRELIMINARY, FINAL OR SUMMARY PROSPECTUS CONTAINED THEREIN OR
FURNISHED BY THE COMPANY TO ANY SUCH ELECTING HOLDER, AGENT OR UNDERWRITER, OR
ANY AMENDMENT OR SUPPLEMENT THERETO, OR ARISE OUT OF OR ARE BASED UPON THE
OMISSION OR ALLEGED

18


--------------------------------------------------------------------------------



OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, IN EACH CASE TO THE
EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH ELECTING
HOLDER OR UNDERWRITER EXPRESSLY FOR USE THEREIN, AND (II) REIMBURSE THE COMPANY
AND THE SUBSIDIARY GUARANTORS FOR ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY THE COMPANY AND THE SUBSIDIARY GUARANTORS IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM AS SUCH EXPENSES ARE
INCURRED; PROVIDED, HOWEVER, THAT NO SUCH ELECTING HOLDER SHALL BE REQUIRED TO
UNDERTAKE LIABILITY TO ANY PERSON UNDER THIS SECTION 6(B) FOR ANY AMOUNTS IN
EXCESS OF THE DOLLAR AMOUNT OF THE PROCEEDS TO BE RECEIVED BY SUCH ELECTING
HOLDER FROM THE SALE OF SUCH ELECTING HOLDER’S REGISTRABLE SECURITIES PURSUANT
TO SUCH REGISTRATION.


(C)                                  NOTICES OF CLAIMS, ETC. PROMPTLY AFTER
RECEIPT BY AN INDEMNIFIED PARTY UNDER SUBSECTION (A) OR (B) ABOVE OF WRITTEN
NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING FOR WHICH INDEMNIFICATION
IS SOUGHT, SUCH INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE
MADE AGAINST AN INDEMNIFYING PARTY PURSUANT TO THE INDEMNIFICATION PROVISIONS OF
OR CONTEMPLATED BY THIS SECTION 6, NOTIFY SUCH INDEMNIFYING PARTY IN WRITING OF
THE COMMENCEMENT OF SUCH ACTION; BUT THE OMISSION SO TO NOTIFY THE INDEMNIFYING
PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO ANY
INDEMNIFIED PARTY OTHERWISE THAN UNDER THE INDEMNIFICATION PROVISIONS OF OR
CONTEMPLATED BY SECTION 6(A) OR 6(B) HEREOF. IN CASE ANY SUCH ACTION SHALL BE
BROUGHT AGAINST ANY INDEMNIFIED PARTY AND IT SHALL NOTIFY AN INDEMNIFYING PARTY
OF THE COMMENCEMENT THEREOF, SUCH INDEMNIFYING PARTY SHALL BE ENTITLED TO
PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT SHALL WISH, JOINTLY WITH ANY
OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED, TO ASSUME THE DEFENSE THEREOF, WITH
COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY (WHO SHALL NOT, EXCEPT
WITH THE CONSENT OF THE INDEMNIFIED PARTY, BE COUNSEL TO THE INDEMNIFYING
PARTY), AND, AFTER NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY
OF ITS ELECTION SO TO ASSUME THE DEFENSE THEREOF, SUCH INDEMNIFYING PARTY SHALL
NOT BE LIABLE TO SUCH INDEMNIFIED PARTY FOR ANY LEGAL EXPENSES OF OTHER COUNSEL
OR ANY OTHER EXPENSES, IN EACH CASE SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED
PARTY, IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF
INVESTIGATION. NO INDEMNIFYING PARTY SHALL, WITHOUT THE WRITTEN CONSENT OF THE
INDEMNIFIED PARTY, EFFECT THE SETTLEMENT OR COMPROMISE OF, OR CONSENT TO THE
ENTRY OF ANY JUDGMENT WITH RESPECT TO, ANY PENDING OR THREATENED ACTION OR CLAIM
IN RESPECT OF WHICH INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT HEREUNDER
(WHETHER OR NOT THE INDEMNIFIED PARTY IS AN ACTUAL OR POTENTIAL PARTY TO SUCH
ACTION OR CLAIM) UNLESS SUCH SETTLEMENT, COMPROMISE OR JUDGMENT (I) INCLUDES AN
UNCONDITIONAL RELEASE OF THE INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF
SUCH ACTION OR CLAIM AND (II) DOES NOT INCLUDE A STATEMENT AS TO OR AN ADMISSION
OF FAULT, CULPABILITY OR A FAILURE TO ACT BY OR ON BEHALF OF ANY INDEMNIFIED
PARTY.


(D)                                 CONTRIBUTION. IF FOR ANY REASON THE
INDEMNIFICATION PROVISIONS CONTEMPLATED BY SECTION 6(A) OR SECTION 6(B) ARE
UNAVAILABLE TO OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY IN RESPECT
OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF)
REFERRED TO THEREIN, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, CLAIMS,
DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED
IN SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF),
AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE FAULT OF
SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE
TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES
TO INFORMATION SUPPLIED BY SUCH INDEMNIFYING PARTY OR BY SUCH INDEMNIFIED PARTY,
AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT

19


--------------------------------------------------------------------------------



SUCH STATEMENT OR OMISSION. THE PARTIES HERETO AGREE THAT IT WOULD NOT BE JUST
AND EQUITABLE IF CONTRIBUTIONS PURSUANT TO THIS SECTION 6(D) WERE DETERMINED BY
PRO RATA ALLOCATION (EVEN IF THE HOLDERS OR ANY AGENTS OR UNDERWRITERS OR ALL OF
THEM WERE TREATED AS ONE ENTITY FOR SUCH PURPOSE) OR BY ANY OTHER METHOD OF
ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS REFERRED
TO IN THIS SECTION 6(D). THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PARTY AS A
RESULT OF THE LOSSES, CLAIMS, DAMAGES, OR LIABILITIES (OR ACTIONS IN RESPECT
THEREOF) REFERRED TO ABOVE SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER FEES OR
EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM. NOTWITHSTANDING THE
PROVISIONS OF THIS SECTION 6(D), NO HOLDER SHALL BE REQUIRED TO CONTRIBUTE ANY
AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE DOLLAR AMOUNT OF THE PROCEEDS
RECEIVED BY SUCH HOLDER FROM THE SALE OF ANY REGISTRABLE SECURITIES (AFTER
DEDUCTING ANY FEES, DISCOUNTS AND COMMISSIONS APPLICABLE THERETO) EXCEEDS THE
AMOUNT OF ANY DAMAGES WHICH SUCH HOLDER HAS OTHERWISE BEEN REQUIRED TO PAY BY
REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED
OMISSION, AND NO UNDERWRITER SHALL BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN
EXCESS OF THE AMOUNT BY WHICH THE TOTAL PRICE AT WHICH THE REGISTRABLE
SECURITIES UNDERWRITTEN BY IT AND DISTRIBUTED TO THE PUBLIC WERE OFFERED TO THE
PUBLIC EXCEEDS THE AMOUNT OF ANY DAMAGES WHICH SUCH UNDERWRITER HAS OTHERWISE
BEEN REQUIRED TO PAY BY REASON OF SUCH UNTRUE OR ALLEGED UNTRUE STATEMENT OR
OMISSION OR ALLEGED OMISSION. NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION
(WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO
CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION. THE HOLDERS’ AND ANY UNDERWRITERS’ OBLIGATIONS IN THIS
SECTION 6(D) TO CONTRIBUTE SHALL BE SEVERAL IN PROPORTION TO THE PRINCIPAL
AMOUNT OF REGISTRABLE SECURITIES REGISTERED OR UNDERWRITTEN, AS THE CASE MAY BE,
BY THEM AND NOT JOINT.


(E)                                  THE OBLIGATIONS OF THE COMPANY AND THE
SUBSIDIARY GUARANTORS UNDER THIS SECTION 6 SHALL BE IN ADDITION TO ANY LIABILITY
WHICH THE COMPANY OR THE SUBSIDIARY GUARANTORS MAY OTHERWISE HAVE AND SHALL
EXTEND, UPON THE SAME TERMS AND CONDITIONS, TO EACH OFFICER, DIRECTOR AND
PARTNER OF EACH HOLDER, AGENT AND UNDERWRITER AND EACH PERSON, IF ANY, WHO
CONTROLS ANY HOLDER, AGENT OR UNDERWRITER WITHIN THE MEANING OF THE SECURITIES
ACT; AND THE OBLIGATIONS OF THE HOLDERS AND ANY AGENTS OR UNDERWRITERS
CONTEMPLATED BY THIS SECTION 6 SHALL BE IN ADDITION TO ANY LIABILITY WHICH THE
RESPECTIVE HOLDER, AGENT OR UNDERWRITER MAY OTHERWISE HAVE AND SHALL EXTEND,
UPON THE SAME TERMS AND CONDITIONS, TO EACH OFFICER AND DIRECTOR OF THE COMPANY
OR THE SUBSIDIARY GUARANTORS (INCLUDING ANY PERSON WHO, WITH HIS CONSENT, IS
NAMED IN ANY REGISTRATION STATEMENT AS ABOUT TO BECOME A DIRECTOR OF THE COMPANY
OR THE SUBSIDIARY GUARANTORS) AND TO EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE SECURITIES ACT.


7.                   UNDERWRITTEN OFFERINGS.


(A)                                  SELECTION OF UNDERWRITERS. IF ANY OF THE
REGISTRABLE SECURITIES COVERED BY THE SHELF REGISTRATION ARE TO BE SOLD PURSUANT
TO AN UNDERWRITTEN OFFERING, THE MANAGING UNDERWRITER OR UNDERWRITERS THEREOF
SHALL BE DESIGNATED BY ELECTING HOLDERS HOLDING AT LEAST A MAJORITY IN AGGREGATE
PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH OFFERING,
PROVIDED THAT SUCH DESIGNATED MANAGING UNDERWRITER OR UNDERWRITERS IS OR ARE
REASONABLY ACCEPTABLE TO THE COMPANY.


(B)                                 PARTICIPATION BY HOLDERS. EACH HOLDER OF
REGISTRABLE SECURITIES HEREBY AGREES WITH EACH OTHER SUCH HOLDER THAT NO SUCH
HOLDER MAY PARTICIPATE IN ANY UNDERWRITTEN OFFERING HEREUNDER UNLESS SUCH HOLDER
(I) AGREES TO SELL SUCH HOLDER’S REGISTRABLE SECURITIES ON THE BASIS PROVIDED IN
ANY UNDERWRITING ARRANGEMENTS APPROVED BY THE PERSONS ENTITLED HEREUNDER TO
APPROVE SUCH ARRANGEMENTS AND (II) COMPLETES AND EXECUTES ALL QUESTIONNAIRES,
POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING AGREEMENTS AND OTHER DOCUMENTS
REASONABLY REQUIRED UNDER THE

20


--------------------------------------------------------------------------------



TERMS OF SUCH UNDERWRITING ARRANGEMENTS.


8.                    RULE 144.  THE COMPANY COVENANTS TO THE HOLDERS OF
REGISTRABLE SECURITIES THAT TO THE EXTENT IT SHALL BE REQUIRED TO DO SO UNDER
THE EXCHANGE ACT, THE COMPANY SHALL TIMELY FILE THE REPORTS REQUIRED TO BE FILED
BY IT UNDER THE EXCHANGE ACT OR THE SECURITIES ACT (INCLUDING THE REPORTS UNDER
SECTION 13 AND 15(D) OF THE EXCHANGE ACT REFERRED TO IN SUBPARAGRAPH (C)(1) OF
RULE 144 ADOPTED BY THE COMMISSION UNDER THE SECURITIES ACT) AND THE RULES AND
REGULATIONS ADOPTED BY THE COMMISSION THEREUNDER, AND SHALL TAKE SUCH FURTHER
ACTION AS ANY HOLDER OF REGISTRABLE SECURITIES MAY REASONABLY REQUEST, ALL TO
THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH HOLDER TO SELL REGISTRABLE
SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE LIMITATIONS
OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT, AS SUCH RULE MAY
BE AMENDED FROM TIME TO TIME, OR ANY SIMILAR OR SUCCESSOR RULE OR REGULATION
HEREAFTER ADOPTED BY THE COMMISSION. UPON THE REQUEST OF ANY HOLDER OF
REGISTRABLE SECURITIES IN CONNECTION WITH THAT HOLDER’S SALE PURSUANT TO
RULE 144, THE COMPANY SHALL DELIVER TO SUCH HOLDER A WRITTEN STATEMENT AS TO
WHETHER IT HAS COMPLIED WITH SUCH REQUIREMENTS.


9.                   MISCELLANEOUS.


(A)                                  NO INCONSISTENT AGREEMENTS.  THE COMPANY
REPRESENTS, WARRANTS, COVENANTS AND AGREES THAT IT HAS NOT GRANTED, AND SHALL
NOT GRANT, REGISTRATION RIGHTS WITH RESPECT TO REGISTRABLE SECURITIES OR ANY
OTHER SECURITIES WHICH WOULD BE INCONSISTENT WITH THE TERMS CONTAINED IN THIS
EXCHANGE AND REGISTRATION RIGHTS AGREEMENT.


(B)                                 SPECIFIC PERFORMANCE.  THE PARTIES HERETO
ACKNOWLEDGE THAT THERE WOULD BE NO ADEQUATE REMEDY AT LAW IF THE COMPANY FAILS
TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER AND THAT THE PURCHASERS AND THE
HOLDERS FROM TIME TO TIME OF THE REGISTRABLE SECURITIES MAY BE IRREPARABLY
HARMED BY ANY SUCH FAILURE, AND ACCORDINGLY AGREE THAT THE PURCHASERS AND SUCH
HOLDERS, IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED AT LAW OR
IN EQUITY, SHALL BE ENTITLED TO COMPEL SPECIFIC PERFORMANCE OF THE OBLIGATIONS
OF THE COMPANY UNDER THIS EXCHANGE AND REGISTRATION RIGHTS AGREEMENT IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS EXCHANGE AND REGISTRATION
RIGHTS AGREEMENT, IN ANY COURT OF THE UNITED STATES OR ANY STATE THEREOF HAVING
JURISDICTION.


(C)                                  NOTICES.  ALL NOTICES, REQUESTS, CLAIMS,
DEMANDS, WAIVERS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED BY HAND, IF DELIVERED
PERSONALLY OR BY COURIER, OR THREE DAYS AFTER BEING DEPOSITED IN THE MAIL
(REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED) AS
FOLLOWS: IF TO THE COMPANY OR A SUBSIDIARY GUARANTOR, TO THE COMPANY AT 622
THIRD AVENUE, 37TH FLOOR, NEW YORK, NEW YORK 10017, AND IF TO A HOLDER, TO THE
ADDRESS OF SUCH HOLDER SET FORTH IN THE SECURITY REGISTER OR OTHER RECORDS OF
THE COMPANY, OR TO SUCH OTHER ADDRESS AS THE COMPANY OR ANY SUCH HOLDER MAY HAVE
FURNISHED TO THE OTHER IN WRITING IN ACCORDANCE HEREWITH, EXCEPT THAT NOTICES OF
CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.


(D)                                 PARTIES IN INTEREST.  ALL THE TERMS AND
PROVISIONS OF THIS EXCHANGE AND REGISTRATION RIGHTS AGREEMENT SHALL BE BINDING
UPON, SHALL INURE TO THE BENEFIT OF AND SHALL BE ENFORCEABLE BY THE PARTIES
HERETO AND THE HOLDERS FROM TIME TO TIME OF THE REGISTRABLE SECURITIES AND THE
RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO AND SUCH HOLDERS. IN THE
EVENT THAT ANY TRANSFEREE OF ANY HOLDER OF REGISTRABLE SECURITIES SHALL ACQUIRE
REGISTRABLE SECURITIES, IN ANY MANNER, WHETHER BY GIFT, BEQUEST, PURCHASE,
OPERATION OF LAW OR OTHERWISE, SUCH TRANSFEREE SHALL, WITHOUT ANY FURTHER
WRITING OR ACTION OF ANY KIND, BE DEEMED A BENEFICIARY HEREOF FOR ALL PURPOSES
AND SUCH REGISTRABLE SECURITIES SHALL BE HELD SUBJECT TO ALL OF THE TERMS OF
THIS EXCHANGE AND

21


--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT, AND BY TAKING AND HOLDING SUCH REGISTRABLE
SECURITIES SUCH TRANSFEREE SHALL BE ENTITLED TO RECEIVE THE BENEFITS OF, AND BE
CONCLUSIVELY DEEMED TO HAVE AGREED TO BE BOUND BY ALL OF THE APPLICABLE TERMS
AND PROVISIONS OF THIS EXCHANGE AND REGISTRATION RIGHTS AGREEMENT. IF THE
COMPANY SHALL SO REQUEST, ANY SUCH SUCCESSOR, ASSIGN OR TRANSFEREE SHALL AGREE
IN WRITING TO ACQUIRE AND HOLD THE REGISTRABLE SECURITIES SUBJECT TO ALL OF THE
APPLICABLE TERMS HEREOF.


(E)                                  SURVIVAL. THE RESPECTIVE INDEMNITIES,
AGREEMENTS, REPRESENTATIONS, WARRANTIES AND EACH OTHER PROVISION SET FORTH IN
THIS EXCHANGE AND REGISTRATION RIGHTS AGREEMENT OR MADE PURSUANT HERETO SHALL
REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION (OR STATEMENT AS
TO THE RESULTS THEREOF) MADE BY OR ON BEHALF OF ANY HOLDER OF REGISTRABLE
SECURITIES, ANY DIRECTOR, OFFICER OR PARTNER OF SUCH HOLDER, ANY AGENT OR
UNDERWRITER OR ANY DIRECTOR, OFFICER OR PARTNER THEREOF, OR ANY CONTROLLING
PERSON OF ANY OF THE FOREGOING, AND SHALL SURVIVE DELIVERY OF AND PAYMENT FOR
THE REGISTRABLE SECURITIES PURSUANT TO THE PURCHASE AGREEMENT AND THE TRANSFER
AND REGISTRATION OF REGISTRABLE SECURITIES BY SUCH HOLDER AND THE CONSUMMATION
OF AN EXCHANGE OFFER.


(F)                                    GOVERNING LAW.  THIS EXCHANGE AND
REGISTRATION RIGHTS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.


(G)                                 HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE
SEVERAL SECTIONS AND PARAGRAPHS OF THIS EXCHANGE AND REGISTRATION RIGHTS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY, DO NOT CONSTITUTE A PART OF THIS
EXCHANGE AND REGISTRATION RIGHTS AGREEMENT AND SHALL NOT AFFECT IN ANY WAY THE
MEANING OR INTERPRETATION OF THIS EXCHANGE AND REGISTRATION RIGHTS AGREEMENT.


(H)                                 ENTIRE AGREEMENT; AMENDMENTS.  THIS EXCHANGE
AND REGISTRATION RIGHTS AGREEMENT AND THE OTHER WRITINGS REFERRED TO HEREIN
(INCLUDING THE INDENTURE AND THE FORM OF SECURITIES) OR DELIVERED PURSUANT
HERETO WHICH FORM A PART HEREOF CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO ITS SUBJECT MATTER. THIS EXCHANGE AND REGISTRATION RIGHTS
AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES
WITH RESPECT TO ITS SUBJECT MATTER. THIS EXCHANGE AND REGISTRATION RIGHTS
AGREEMENT MAY BE AMENDED AND THE OBSERVANCE OF ANY TERM OF THIS EXCHANGE AND
REGISTRATION RIGHTS AGREEMENT MAY BE WAIVED (EITHER GENERALLY OR IN A PARTICULAR
INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY) ONLY BY A WRITTEN INSTRUMENT
DULY EXECUTED BY THE COMPANY AND THE HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE
PRINCIPAL AMOUNT OF THE REGISTRABLE SECURITIES AT THE TIME OUTSTANDING. EACH
HOLDER OF ANY REGISTRABLE SECURITIES AT THE TIME OR THEREAFTER OUTSTANDING SHALL
BE BOUND BY ANY AMENDMENT OR WAIVER EFFECTED PURSUANT TO THIS SECTION 9(H),
WHETHER OR NOT ANY NOTICE, WRITING OR MARKING INDICATING SUCH AMENDMENT OR
WAIVER APPEARS ON SUCH REGISTRABLE SECURITIES OR IS DELIVERED TO SUCH HOLDER.


(I)                                     INSPECTION.  FOR SO LONG AS THIS
EXCHANGE AND REGISTRATION RIGHTS AGREEMENT SHALL BE IN EFFECT, THIS EXCHANGE AND
REGISTRATION RIGHTS AGREEMENT AND A COMPLETE LIST OF THE NAMES AND ADDRESSES OF
ALL THE HOLDERS OF REGISTRABLE SECURITIES SHALL BE MADE AVAILABLE FOR INSPECTION
AND COPYING ON ANY BUSINESS DAY BY ANY HOLDER OF REGISTRABLE SECURITIES FOR
PROPER PURPOSES ONLY (WHICH SHALL INCLUDE ANY PURPOSE RELATED TO THE RIGHTS OF
THE HOLDERS OF REGISTRABLE SECURITIES UNDER THE SECURITIES, THE INDENTURE AND
THIS AGREEMENT) AT THE OFFICES OF THE COMPANY AT THE ADDRESS THEREOF SET FORTH
IN SECTION 9(C) ABOVE AND AT THE OFFICE OF THE TRUSTEE UNDER THE INDENTURE.


(J)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED BY THE PARTIES IN SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED
TO BE AN ORIGINAL, BUT ALL SUCH RESPECTIVE COUNTERPARTS SHALL

22


--------------------------------------------------------------------------------



TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.

[SIGNATURE PAGES FOLLOW]

23


--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding, please sign and
return to us eight counterparts hereof, and upon the acceptance hereof by you,
on behalf of each of the Purchasers, this letter and such acceptance hereof
shall constitute a binding agreement among each of the Purchasers, the
Subsidiary Guarantors and the Company.  It is understood that your acceptance of
this letter on behalf of each of the Purchasers is pursuant to the authority set
forth in a form of Agreement among Purchasers, the form of which shall be
submitted to the Company for examination upon request, but without warranty on
your part as to the authority of the signers thereof.

Very truly yours,

 

 

 

Asbury Automotive Group, Inc.

 

 

 

 

 

By:

/s/ J. Gordon Smith

 

 

Name:

J. Gordon Smith

 

 

Title:

Chief Financial Officer

 

 

Asbury Automotive Management L.L.C.

 

 

Asbury Automotive South, L.L.C.

 

 

Asbury Automotive West, L.L.C.

 

 

Asbury Automotive Southern California L.L.C.

 

 

Asbury Arkansas Hund L.L.C.

 

 

Asbury AR Niss L.L.C .

 

 

Asbury Automotive Arkansas Dealership Holdings L.L.C.

 

 

Asbury Automotive Arkansas L.L.C.

 

 

Asbury MS Gray-Daniels L.L.C.

 

 

Asbury MS Metro L.L.C.

 

 

Escude-M L.L.C.

 

 

Escude-MO L.L.C.

 

 

Escude-NN L.L.C.

 

 

Escude-NS L.L.C.

 

 

Escude-T L.L.C.

 

 

NP FLM L.L.C.

 

 

NP MZD L.L.C.

 

 

NP VKW L.L.C.

 

 

Premier NSN L.L.C.

 

 

Premier Pon L.L.C.

 

 

Prestige Bay L.L.C.

 

 

Prestige Toy L.L.C.

 

 

Asbury Atlanta AC L.L.C.

 

 

Asbury Atlanta AU L.L.C.

 

 

Asbury Atlanta BM L.L.C.

 

 

Asbury Atlanta Chevrolet L.L.C.

 

 

Asbury Atlanta Hon L.L.C.

 

 

Asbury Atlanta Infiniti L.L.C.

 

 

Asbury Atlanta Jaguar L.L.C.

 

24


--------------------------------------------------------------------------------


 

 

Asbury Atlanta Lex L.L.C.

 

 

Asbury Atlanta VL L.L.C.

 

 

Asbury Automotive Atlanta L.L.C.

 

 

Atlanta Real Estate Holdings L.L.C.

 

 

Spectrum Insurance Services L.L.C.

 

 

Asbury Automotive Fresno L.L.C.

 

 

Asbury Fresno Imports L.L.C.

 

 

AF Motors, L.L.C.

 

 

ALM Motors, L.L.C.

 

 

ANL, L.P. (by its general partner Asbury Jax Management L.L.C.)

 

 

Asbury Automotive Central Florida, L.L.C.

 

 

Asbury Automotive Deland, L.L.C.

 

 

Asbury Automotive Florida, L.L.C.

 

 

Asbury Automotive Jacksonville GP L.L.C.

 

 

Asbury Automotive Jacksonville, L.P. (by its general partner Asbury Automotive
Jacksonville GP L.L.C.)

 

 

Asbury Deland Imports 2, L.L.C.

 

 

Asbury Jax AC L.L.C.

 

 

Asbury Jax Holdings, L.P. (by its general partner Asbury Jax Management L.L.C.)

 

 

Asbury Jax K L.L.C.

 

 

Asbury Jax Management L.L.C.

 

 

Asbury Jax PB Chev L.L.C.

 

 

Asbury-Deland Imports, L.L.C.

 

 

Avenues Motors, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

 

Bayway Financial Services, L.P. (by its general partner Asbury Jax Management
L.L.C.)

 

 

BFP Motors L.L.C.

 

 

C&O Properties, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

 

CFP Motors, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

 

CH Motors, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

 

CHO Partnership, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

 

CK Chevrolet L.L.C.

 

 

CK Motors LLC

 

 

CN Motors, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

 

Coggin Automotive Corp.

 

 

Coggin Cars L.L.C.

 

 

Coggin Chevrolet L.L.C.

 

 

Coggin Management, L.P. (by its general partner Asbury Jax Management L.L.C.)

 

 

CP-GMC Motors, Ltd. (by its general partner Asbury Jax Management L.L.C.)

 

25


--------------------------------------------------------------------------------


 

 

CSA Imports L.L.C.

 

 

HFP Motors L.L.C.

 

 

KP Motors L.L.C.

 

 

Asbury MS Chev, L.L.C.

 

 

Asbury Automotive Mississippi, L.L.C.

 

 

Asbury MS Wimber L.L.C.

 

 

Asbury MS Yazoo L.L.C.

 

 

Asbury No Cal Niss L.L.C.

 

 

Asbury Sacramento Imports L.L.C.

 

 

Asbury So Cal DC L.L.C.

 

 

Asbury So Cal Hon L.L.C.

 

 

Asbury So Cal Niss L.L.C.

 

 

Asbury Automotive North Carolina Dealership Holdings L.L.C.

 

 

Asbury Automotive North Carolina L.L.C.

 

 

Asbury Automotive North Carolina Management L.L.C.

 

 

Asbury Automotive North Carolina Real Estate Holdings L.L.C.

 

 

Camco Finance II L.L.C.

 

 

Camco Finance L.L.C.

 

 

Crown Acura/Nissan, LLC

 

 

Crown Battleground, LLC

 

 

Crown CHH L.L.C.

 

 

Crown CHO L.L.C.

 

 

Crown CHV L.L.C.

 

 

Crown Dodge, LLC

 

 

Crown FDO L.L.C.

 

 

Crown FFO Holdings L.L.C.

 

 

Crown FFO L.L.C.

 

 

Crown Fordham L.L.C.

 

 

Crown GAC L.L.C.

 

 

Crown GAU L.L.C.

 

 

Crown GBM L.L.C.

 

 

Crown GCA L.L.C.

 

 

Crown GCH L.L.C.

 

 

Crown GDO L.L.C.

 

 

Crown GHO L.L.C.

 

 

Crown GKI L.L.C.

 

 

Crown GMI L.L.C.

 

 

Crown GNI L.L.C.

 

 

Crown GPG L.L.C.

 

 

Crown GVO L.L.C.

 

 

Crown Honda, LLC

 

 

Crown Honda-Volvo, LLC

 

 

Crown Mitsubishi, LLC

 

 

Crown Motorcar Company L.L.C.

 

 

Crown Raleigh L.L.C.

 

 

Crown RIA L.L.C.

 

 

Crown RIB L.L.C.

 

26


--------------------------------------------------------------------------------


 

 

Crown Royal Pontiac, LLC

 

 

Crown SJC L.L.C.

 

 

Crown SNI L.L.C.

 

 

RER Properties, LLC

 

 

RWIJ Properties, LLC

 

 

Asbury Automotive Oregon L.L.C.

 

 

Asbury Automotive Oregon Management L.L.C.

 

 

Thomason Frd L.L.C.

 

 

Thomason Auto Credit Northwest, Inc.

 

 

Thomason Dam L.L.C.

 

 

Thomason Hon L.L.C.

 

 

Thomason Hund L.L.C.

 

 

Thomason Maz L.L.C.

 

 

Thomason Niss L.L.C.

 

 

Thomason Outfitters L.L.C.

 

 

Thomason Pontiac-GMC L.L.C.

 

 

Thomason Suzu L.L.C.

 

 

Thomason TY L.L.C.

 

 

Thomason Zuk L.L.C.

 

 

Asbury Automotive St. Louis, L.L.C.

 

 

Asbury St. Louis Cadillac L.L.C.

 

 

Asbury St. Louis Lex L.L.C.

 

 

Asbury St. Louis Gen L.L.C.

 

 

Asbury Automotive Brandon, L.P. (by its general partner Asbury Tampa Management
L.L.C.)

 

 

Asbury Automotive Tampa GP L.L.C.

 

 

Asbury Automotive Tampa, L.P. (by its general partner Asbury Automotive Tampa GP
L.L.C.)

 

 

Asbury Tampa Management L.L.C.

 

 

JC Dealer Systems L.L.C.

 

 

Precision Computer Services, Inc.

 

 

Precision Enterprises Tampa, Inc.

 

 

Precision Infiniti, Inc.

 

 

Precision Motorcars, Inc.

 

 

Precision Nissan, Inc.

 

 

Tampa Hund, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

Tampa Kia, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

Tampa LM, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

Tampa Mit, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

Tampa Suzu, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

WMZ Brandon Motors, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

27


--------------------------------------------------------------------------------


 

 

WMZ Motors, L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

WTY Motors L.P. (by its general partner Asbury Tampa Management L.L.C.)

 

 

Asbury Automotive Texas Holdings L.L.C.

 

 

Asbury Automotive Texas L.L.C.

 

 

Asbury Automotive Texas Real Estate Holdings L.P. (by its general partner Asbury
Texas Management L.L.C.)

 

 

Asbury Texas Management L.L.C.

 

 

McDavid Auction, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

McDavid Austin-Acra, L.P. (by its general partner Asbury Texas Management
L.L.C.)

 

 

McDavid Frisco-Hon, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

McDavid Grande, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

McDavid Houston-Hon, L.P. (by its general partner Asbury Texas Management
L.L.C.)

 

 

McDavid Houston-Kia, L.P. (by its general partner Asbury Texas Management
L.L.C.)

 

 

McDavid Houston-Niss, L.P. (by its general partner Asbury Texas Management
L.L.C.)

 

 

McDavid Irving-Hon, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

McDavid Irving-PB&G, L.P. (by its general partner Asbury Texas Management
L.L.C.)

 

 

McDavid Irving-Zuk, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

McDavid Outfitters, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

McDavid Plano-Acra, L.P. (by its general partner Asbury Texas Management L.L.C.)

 

 

Plano Lincoln-Mercury, Inc.

 

 

By:

/s/ J. Gordon Smith

 

 

 

Name:

J. Gordon Smith

 

 

 

Title:

Vice President

 

28


--------------------------------------------------------------------------------


 

Asbury Automotive Group Holdings, Inc.

 

Asbury Automotive Group L.L.C.

 

 

 

 

 

 

By:

/s/ J. Gordon Smith

 

 

 

 

Name:

J. Gordon Smith

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

Asbury Automotive Financial Services, Inc.

 

 

 

 

 

 

By:

/s/ Lynne A. Burgess

 

 

 

 

Name:

Lynne A. Burgess

 

 

 

 

Title:

Vice President and Assistant

 

 

 

 

 

Secretary

 

29


--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

 

 

Goldman, Sachs & Co.

 

Deutsche Bank Securities Inc.

 

 

 

 

 

By:

/s/ Goldman, Sachs & Co.

 

 

 

(Goldman, Sachs & Co.)

 

 

 

 

 

On behalf of each of the Purchasers

 

 

30


--------------------------------------------------------------------------------


Exhibit A

Asbury Automotive Group, Inc.

INSTRUCTION TO DTC PARTICIPANTS

(Date of Mailing)

URGENT - IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE:  [DATE] *

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Asbury Automotive Group, Inc. (the
“Company”) 7.625% Senior Subordinated Notes due 2017 (the “Securities”) are
held.

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof.  In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [Deadline For Response].  Please forward a copy of the
enclosed documents to each beneficial owner that holds interests in the
Securities through you.  If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact Asbury Automotive
Group, Inc., 622 Third Avenue, 37th Floor, New York, New York 10017, (212)
885-2500.

Asbury Automotive Group, Inc.

Notice of Registration Statement
and
Selling Securityholder Questionnaire

(Date)

Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) between Asbury Automotive Group,
Inc. (the “Company”) and the Purchasers named therein.  Pursuant to the Exchange
and Registration Rights Agreement, the Company has filed with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
on Form [   ] (the “Shelf Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as

--------------------------------------------------------------------------------

* [Not less than 28 calendar days from date of mailing.]

A-1


--------------------------------------------------------------------------------


amended (the “Securities Act”), of the Company’s 7.625% Senior Subordinated
Notes due 2017 (the “Securities”).  A copy of the Exchange and Registration
Rights Agreement is attached hereto.  All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Exchange and
Registration Rights Agreement.

Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement.  In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE [Deadline for Response].  Beneficial
owners of Registrable Securities who do not complete, execute and return this
Notice and Questionnaire by such date (i) will not be named as selling
securityholders in the Shelf Registration Statement and (ii) may not use the
Prospectus forming a part thereof for resales of Registrable Securities.

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus.  Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

The term “Registrable Securities” is defined in the Exchange and Registration
Rights Agreement.

A-2


--------------------------------------------------------------------------------


ELECTION

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3).  The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B to the Exchange and Registration Rights Agreement.

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

A-3


--------------------------------------------------------------------------------


QUESTIONNAIRE

(1)          (a)                      Full Legal Name of Selling Securityholder:

(b)                     Full Legal Name of Registered Holder (if not the same as
in (a) above) of Registrable Securities Listed in Item (3) below:

(c)                      Full Legal Name of DTC Participant (if applicable and
if not the same as (b) above) Through Which Registrable Securities Listed in
Item (3) below are Held:

(2)                                              Address for Notices to Selling
Securityholder:

 

Telephone:

Fax:

Contact Person:

(3)                                              Beneficial Ownership of
Securities:

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

(a)                      Principal amount of Registrable Securities beneficially
owned: 

CUSIP No(s). of such Registrable Securities: 

(b)                     Principal amount of Securities other than Registrable
Securities beneficially owned:

CUSIP No(s). of such other Securities: 

(c)                      Principal amount of Registrable Securities which the
undersigned wishes to be included in the Shelf Registration Statement: 

CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:          

(4)                                              Beneficial Ownership of Other
Securities of the Company:

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).

State any exceptions here:

A-4


--------------------------------------------------------------------------------


(5)                                              Relationships with the Company:

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

State any exceptions here:

(6)                                              Plan of Distribution:

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all):  Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents.  Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices.  Such sales may be effected in transactions (which may involve crosses
or block transactions) (i) on any national securities exchange or quotation
service on which the Registered Securities may be listed or quoted at the time
of sale, (ii) in the over-the-counter market, (iii) in transactions otherwise
than on such exchanges or services or in the over-the-counter market, or (iv)
through the writing of options.  In connection with sales of the Registrable
Securities or otherwise, the Selling Securityholder may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of the
Registrable Securities in the course of hedging the positions they assume.  The
Selling Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

State any exceptions here:

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus.  The Selling Securityholder understands that such
information will be relied upon by the Company in connection with the
preparation of the Shelf Registration Statement and related Prospectus.

A-5


--------------------------------------------------------------------------------


In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect.  All notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

(i)  To the Company and the Subsidiary Guarantors:

Asbury Automotive Group Inc.

622 Third Avenue, 37th Floor

New York, New York 10017

Attention: Secretary

(ii)  With a copy to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY  10019

Attention: Thomas E. Dunn

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above.  This
Agreement shall be governed in all respects by the laws of the State of New
York.

A-6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Dated:

 

 

 

 

 

 

 

 

 

 

Selling Securityholder

 

(Print/type full legal name of beneficial owner of Registrable Securities)

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY  10019

Attention: Thomas E. Dunn

A-7


--------------------------------------------------------------------------------


Exhibit B

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

The Bank of New York
Asbury Automotive Group, Inc.
c/o The Bank of New York
101 Barclay Street
New York, NY 10286

Attention:  Trust Officer

Re:                               Asbury Automotive Group, Inc. (the “Company”)
7.625% Senior Subordinated Notes due 2017

Dear Sirs:

Please be advised that                                                 has
transferred $                                    aggregate principal amount of
the above-referenced Notes pursuant to an effective Registration Statement on
Form [  ] (File No. 333-        ) filed by the Company.

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [ ], 20[ ] or in supplements thereto, and that the aggregate principal
amount of the Notes transferred are the Notes listed in such Prospectus opposite
such owner’s name.

Dated:

Very truly yours,

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

By:

 

 

 

 

(Authorized Signature)

 

B-1


--------------------------------------------------------------------------------